EXHIBIT 10.6


EXECUTION COPY


ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT


THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of January 27,
2012 (the “Assignment”), is entered into among Redwood Residential Acquisition
Corporation (the “Assignor”), Sequoia Residential Funding, Inc. (the
“Depositor”), Select Portfolio Servicing, Inc., as the servicer (the
“Servicer”), DLJ Mortgage Capital, Inc. (the “Servicing Rights Purchaser”) and
U.S. Bank National Association, not in its individual capacity but solely as
trustee (in such capacity, the “Trustee” and as referred to herein, the
“Assignee”) under a Pooling and Servicing Agreement dated as of January 1, 2012
(the “Pooling and Servicing Agreement”), among the Depositor, the Assignee and
Wells Fargo Bank, N.A., as master servicer and securities administrator.
 
RECITALS


WHEREAS, the Assignor, the Servicing Rights Purchaser and the Servicer have
entered into a certain Flow Mortgage Loan Servicing Rights Sale and Servicing
Agreement, dated as of May 5, 2011 (as amended, supplemented, or otherwise
modified, the “Flow Sale and Servicing Agreement”), and the Servicer is
currently servicing certain mortgage loans (the “Mortgage Loans”) under the Flow
Sale and Servicing Agreement; and
 
WHEREAS, the Assignor will sell the Mortgage Loans (the “Specified Mortgage
Loans”) which are listed on the mortgage loan schedule attached as Exhibit I
hereto (the “Specified Mortgage Loan Schedule”) and its rights under the Flow
Sale and Servicing Agreement with respect to the Specified Mortgage Loans to the
Depositor; and
 
WHEREAS, the Depositor will sell to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and its rights under the Flow Sale and
Servicing Agreement with respect to the Specified Mortgage Loans; and
 
WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans shall
be subject to the terms of this Assignment.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:
 
1.           Assignment and Assumption.
 
(a)           Effective on and as of the date hereof, the Assignor hereby sells,
assigns, conveys and transfers to the Depositor all of its right, title and
interest in, to and under the Flow Sale and Servicing Agreement to the extent
relating to the Specified Mortgage Loans, together with its obligations as
“Owner” (as such term is defined in the Flow Sale and Servicing Agreement) to
the extent relating to the Specified Mortgage Loans, and the Depositor hereby
accepts such assignment from the Assignor and assumes such obligations.


 
 

--------------------------------------------------------------------------------

 


(b)           Effective on and as of the date hereof, the Depositor hereby
sells, assigns, conveys and transfers to the Assignee all of its right, title
and interest in, to and under the Flow Sale and Servicing Agreement to the
extent relating to the Specified Mortgage Loans, together with its obligations
as “Owner” (as such term is defined in the Flow Sale and Servicing Agreement) to
the extent relating to the Specified Mortgage Loans, the Depositor is released
from all obligations under the Flow Sale and Servicing Agreement, and the
Assignee hereby accepts such assignment from the Depositor and assumes such
obligations.
 
(c)           Assignee agrees to be bound, as “Owner” (as such term is defined
in the Flow Sale and Servicing Agreement), by all of the terms, covenants and
conditions of the Flow Sale and Servicing Agreement relating to the Specified
Mortgage Loans, and from and after the date hereof, Assignee assumes for the
benefit of each of Assignor, Depositor and Servicer all of Assignor’s
obligations as Owner thereunder in respect of the Specified Mortgage Loans, and
Assignor is released from such obligations assumed by the Assignee.
 
2.
Recognition of the Assignee.

 
From and after the date hereof, subject to Section 3 below, the Servicer and
Servicing Rights Purchaser shall recognize the Assignee as the holder of the
rights and benefits of the Owner with respect to the Specified Mortgage Loans
and the Servicer will service the Specified Mortgage Loans for the Assignee as
if the Assignee and the Servicer had entered into a separate servicing agreement
for the servicing of the Specified Mortgage Loans in the form of the Flow Sale
and Servicing Agreement (as amended hereby) with the Assignee as the Owner
thereunder, the terms of which Flow Sale and Servicing Agreement are
incorporated herein by reference and amended hereby.  It is the intention of the
parties hereto that this Assignment will be a separate and distinct agreement,
and the entire agreement, between the parties hereto to the extent of the
Specified Mortgage Loans and shall be binding upon and for the benefit of the
respective successors and assigns of the parties hereto.
 
3.
Continuing Rights and Responsibilities.

 
(a)  Controlling Holder Rights.  The parties hereto agree and acknowledge that
Sequoia Mortgage Funding Corporation, an Affiliate of the Depositor, in its
capacity as the initial Controlling Holder pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will assume all of
Assignee’s rights and all related responsibilities as Owner under the sections
of the Flow Sale and Servicing Agreement listed below:
 
 
Flow Sale and Servicing Agreement:

 
Section
 
Matter
     
11.20
 
Servicer Shall Provide Access and Information as Reasonably Required.

 
(b)          Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Owner under the Sections of the
Flow Sale and Servicing Agreement listed below:


 
2

--------------------------------------------------------------------------------

 


 
Flow Sale and Servicing Agreement:

 
Section
 
Matter
     
Addendum I
 
Regulation AB Compliance Addendum

 
(c)          In addition, the Servicer agrees to furnish to the Assignor as well
as to the Master Servicer copies of reports, notices, statements and other
communications required to be delivered by the Servicer pursuant to any of the
sections of the Flow Sale and Servicing Agreement referred to above and under
the following sections, at the times therein specified:
 
 
Flow Sale and Servicing Agreement:

 
Section
         
11.09
 
Transfer of Accounts.
     
11.16
 
Statements to the Owner.
     
Subsection 2.04
of Addendum I
 
Servicer Compliance Statement.
     
Subsection 2.05
of Addendum I
 
Report on Assessment of Compliance and Attestation.

 
(d)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 3(a) shall be exercised by Assignee.
 
4.
Amendment to the Flow Sale and Servicing Agreement.

 
The Flow Sale and Servicing Agreement is hereby amended as set forth in Appendix
A hereto with respect to the Specified Mortgage Loans.  The rights under the
Flow Sale and Servicing Agreement assigned to the Depositor and the Assignee
pursuant to this Agreement shall be under the Sale and Servicing Agreement as
amended as set forth in Appendix A.
 
5.
Representations and Warranties.

 
(a)      Each of the parties hereto represents and warrants that it is duly and
legally authorized to enter into this Assignment.
 
(b)     Each of the parties hereto represents and warrants that this Assignment
has been duly authorized, executed and delivered by it and (assuming due
authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).


 
3

--------------------------------------------------------------------------------

 


6.
Continuing Effect.

 
Except as contemplated hereby, the Flow Sale and Servicing Agreement shall
remain in full force and effect in accordance with their terms.  This Assignment
constitutes a Reconstitution Agreement as contemplated in Section 32 of the Flow
Sale and Servicing Agreement and the Reconstitution Date shall be the date
hereof with respect to the Specified Mortgage Loans listed on Exhibit I on the
date hereof.
 
7.
Governing Law.

 
This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York.
 
8.
Notices.

 
Any notices or other communications permitted or required under the Flow Sale
and Servicing Agreement to be made to the Assignor and Assignee shall be made in
accordance with the terms of the Flow Sale and Servicing Agreement and shall be
sent to the Assignor and Assignee as follows:
 
Assignor:  Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 360
Mill Valley, CA  94941
Attention: William Moliski


Assignee:  U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3D
St. Paul, Minnesota, 55107
Attention: Structured Finance – Sequoia Mortgage Loan Trust 2012-1
 
or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the Flow Sale
and Servicing Agreement.
 
9.
Counterparts.

 
This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.
 
10.
Definitions.

 
Any capitalized term used but not defined in this Assignment has the same
meaning as in the Flow Sale and Servicing Agreement.


 
4

--------------------------------------------------------------------------------

 
 
11.
Master Servicer.

 
The Servicer hereby acknowledges that the Assignee has appointed Wells Fargo
Bank, N.A. (the “Master Servicer”) to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, instructions, authorizations and other communications from
the Master Servicer as if the same had been received from the Assignee.  The
Master Servicer, acting on behalf of the Assignee, shall have the rights of the
Assignee as the Owner under the Flow Sale and Servicing Agreement, including,
without limitation, the right to enforce the obligations of the Servicer
thereunder.  Any notices or other communications permitted or required under the
Flow Sale and Servicing Agreement to be made to the Assignee shall be made in
accordance with the terms of the Flow Sale and Servicing Agreement and shall be
sent to the Master Servicer at the following address:
 
Wells Fargo Bank, N. A.
P.O. Box 98
Columbia, Maryland 21046
(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia,
Maryland  21045)
Attention: Sequoia Mortgage Trust 2012-1
Email: g=cts-spg-team-a-5@wellsfargo.com


or to such other address as may hereafter be furnished by the Master Servicer to
Servicer.  Any such notices or other communications permitted or required under
the Flow Sale and Servicing Agreement may be delivered in electronic format
unless manual signature is required in which case a hard copy of such report or
communication shall be required.
 
The Servicer shall make all distributions under the Flow Sale and Servicing
Agreement, as they relate to the Specified Mortgage Loans, to the Master
Servicer by wire transfer of immediately funds to:
 
Wells Fargo Bank, N.A.
San Francisco, California
ABA# 121-000-248
Account #3970771416
Account Name: SAS Clearing
FFC: Account #8386630, Sequoia Mortgage Trust 2012-1 Distribution Account


 
5

--------------------------------------------------------------------------------

 


12.
Rule 17g-5 Compliance.

 
The Servicer hereby agrees that it shall provide information with respect to the
servicing of the Mortgage Loans by the Servicer requested by any Rating Agency
or nationally recognized statistical rating organization (“NRSRO”) to the
Securities Administrator, as the initial Rule 17g-5 Information Provider (the
“Rule 17g-5 Information Provider”), via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2012-1” and an identification of the type of information being provided in the
body of such electronic mail.  The Rule 17g-5 Information Provider shall notify
the Servicer in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider.  The Servicer shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Agreement or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information
Provider.  None of the foregoing restrictions in this Section 12 prohibit or
restrict oral or written communications, or providing information, between the
Servicer, on the one hand, and any Rating Agency or NRSRO, on the other hand,
with regard to (i) such Rating Agency’s or NRSRO’s review of the ratings it
assigns to the Servicer, (ii) such Rating Agency’s or NRSRO’s approval of the
Servicer as a residential mortgage master, special or primary servicer, or (iii)
such Rating Agency’s or NRSRO’s evaluation of the Servicer’s servicing
operations in general; provided, however, that the Servicer shall not provide
any information relating to the Mortgage Loans to such Rating Agency or NRSRO in
connection with such review and evaluation by such Rating Agency or NRSRO
unless: (x) borrower, property or deal specific identifiers are redacted; or (y)
such information has already been provided to the Rule 17g-5 Information
Provider.
 
13.
Successors and Assigns.

 
Upon a transfer of the Specified Mortgage Loans by the Assignee (other than in
respect of repurchases by a seller pursuant to the related purchase agreement)
to a buyer (“buyer”), such transfer shall constitute a Reconstitution subject to
the terms of Section 32 of the Flow Sale and Servicing Agreement.  Upon the
closing of such transfer, the rights and obligations of Owner held by the
Assignor pursuant to this Assignment shall automatically terminate and the buyer
shall possess all of the rights and obligations of Owner under the Flow Sale and
Servicing Agreement, provided, however, that the Assignor shall remain liable
for any obligations held by it as Owner arising from or attributable to the
period from the date hereof to the closing date of such transfer.
 
[remainder of page intentionally left blank]


 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.
 

 
ASSIGNOR:
 
REDWOOD RESIDENTIAL ACQUISITION CORPORATION
         
By:
/s/ John Isbrandtsen
   
Name:
John Isbrandtsen
   
Title:
Authorized Officer
           
DEPOSITOR:
 
SEQUOIA RESIDENTIAL FUNDING, INC.
         
By:
/s/ John Isbrandtsen
   
Name:
John Isbrandtsen
   
Title:
Authorized Officer
           
ASSIGNEE:
 
U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Trustee
         
By:
/s/ Tamara Schultz-Fugh
   
Name:
Tamara Schultz-Fugh
   
Title:
Vice President
           
SERVICER:
 
SELECT PORTFOLIO SERVICING, INC.
         
By:
/s/ Lester Cheng
   
Name:
Lester Cheng
   
Title:
SVP   



 
7

--------------------------------------------------------------------------------

 
 

 
SERVICING RIGHTS PURCHASER:
 
DLJ MORTGAGE CAPITAL, INC.
         
By:
/s/ Deirdre Harrington
   
Name:
Deirdre Harrington
   
Title:
Vice President
 

 
Accepted and agreed to by:
 
MASTER SERVICER:
 
WELLS FARGO BANK, N.A.
 
By:
/s/ Graham M. Oglesby
 
Name:
Graham M. Oglesby
 
Title:
Vice President
 



 
8

--------------------------------------------------------------------------------

 


EXHIBIT I
 
 


 
I-1

--------------------------------------------------------------------------------

 


key
Primary Servicer
Servicing
Fee %
Servicing Fee—Flatdollar
Servicing Advance Methodology
Originator
Loan Group
Loan Number
Servicer Number
Amortization Type
Lien Position
HELOC Indicator
Loan Purpose
1
1000938
0.002500
   
1000312
2
1300000980
1077215
1
1
0
7
2
1000938
0.002500
   
1000536
2
1050001057
2135601557
1
1
0
7
3
1000938
0.002500
   
1000536
2
1050001035
3624700942
1
1
0
9
4
1000938
0.002500
   
1000536
1
1050000663
2027601803
2
1
0
7
5
1000938
0.002500
   
1000536
2
1050001065
2168600339
1
1
0
7
6
1000938
0.002500
   
1000536
1
1050001087
2028607129
1
1
0
9
7
1000938
0.002500
   
1000536
1
1050001007
3006613221
2
1
0
9
8
1000938
0.002500
   
1000536
2
1050000977
2036605744
1
1
0
9
9
1000938
0.002500
   
1000536
1
1050001098
3602601402
2
1
0
9
10
1000938
0.002500
   
1000536
2
1050001086
2027602127
1
1
0
7
11
1000938
0.002500
   
1000536
2
1050000900
2135601691
1
1
0
7
12
1000938
0.002500
   
1000536
2
1050000905
2198600346
1
1
0
7
13
1000938
0.002500
   
1000536
2
1050001101
2161601739
1
1
0
7
14
1000938
0.002500
   
1000536
2
1050001118
3006613329
1
1
0
7
15
1000938
0.002500
   
1000536
2
1050001011
3721600135
1
1
0
7
16
1000938
0.002500
   
1000536
2
1050000970
2088700361
1
1
0
9
17
1000938
0.002500
   
1000536
2
1050000967
2036605817
1
1
0
7
18
1000938
0.002500
   
1000536
1
1050000773
2131700638
2
1
0
7
19
1000938
0.002500
   
1000536
1
1050000786
2027601961
2
1
0
7
20
1000938
0.002500
   
1000536
2
1050000808
2073603307
1
1
0
9
21
1000938
0.002500
   
1000536
1
1050001090
2273600002
1
1
0
9
22
1000938
0.002500
   
1000536
1
1050000992
2028606980
2
1
0
7
23
1000938
0.002500
   
1000536
2
1050000882
2001707282
1
1
0
9
24
1000938
0.002500
   
1001863
2
1000001033
225955
1
1
0
7
25
1000938
0.002500
   
1000312
2
1300000953
1042394
1
1
0
7
26
1000938
0.002500
   
1000536
2
1050001045
2253600055
1
1
0
7
27
1000938
0.002500
   
1000536
1
1050001066
2027602116
2
1
0
7
28
1000938
0.002500
   
1000536
1
1050001070
3092605524
2
1
0
9
29
1000938
0.002500
   
1000536
2
1050001023
1083602358
1
1
0
7
30
1000938
0.002500
   
1000312
2
1300001077
1076716
1
1
0
9
31
1000938
0.002500
   
1000536
2
1050001044
2088700451
1
1
0
7
32
1000938
0.002500
   
1000536
2
1050000975
2204600190
1
1
0
7
33
1000938
0.002500
   
1000312
1
1300000942
1075123
2
1
0
7
34
1000938
0.002500
   
1000536
2
1050000941
2027602080
1
1
0
7
35
1000938
0.002500
   
1000536
2
1050001036
2027602115
1
1
0
7
36
1000938
0.002500
   
1000536
2
1050000893
2001707491
1
1
0
9
37
1000938
0.002500
   
1000536
1
1050000809
3006612518
2
1
0
7
38
1000938
0.002500
   
1000536
2
1050001111
3670600488
1
1
0
7
39
1000938
0.002500
   
1000536
2
1050001010
2097600762
1
1
0
9
40
1000938
0.002500
   
1000536
2
1050000861
3006612846
1
1
0
7
41
1000938
0.002500
   
1000536
2
1050000982
3650602060
1
1
0
7
42
1000938
0.002500
   
1000536
1
1050000821
20631100115
2
1
0
7
43
1000938
0.002500
   
1001863
2
1000001034
201316
1
1
0
7
44
1000938
0.002500
   
1001863
2
1000000897
225304
1
1
0
9
45
1000938
0.002500
   
1000536
2
1050000947
2244701095
1
1
0
7
46
1000938
0.002500
   
1000536
2
1050000836
2003602264
1
1
0
9
47
1000938
0.002500
   
1000536
2
1050000911
2141600122
1
1
0
9
48
1000938
0.002500
   
1001863
2
1000000964
225746
1
1
0
7
49
1000938
0.002500
   
1000536
1
1050001089
2210600429
1
1
0
9
50
1000938
0.002500
   
1000536
2
1050000903
2073603486
1
1
0
7
51
1000938
0.002500
   
1000536
2
1050001040
20171100351
1
1
0
7
52
1000938
0.002500
   
1000536
2
1050000924
2123700490
1
1
0
9
53
1000938
0.002500
   
1000536
2
1050001099
2125602741
1
1
0
9
54
1000938
0.002500
   
1000536
2
1050000989
3602601382
1
1
0
9
55
1000938
0.002500
   
1000536
2
1050001100
2238600305
1
1
0
9
56
1000938
0.002500
   
1001863
2
1000000926
226182
1
1
0
7
57
1000938
0.002500
   
1000536
2
1050000940
7000603545
1
1
0
7
58
1000938
0.002500
   
1000536
2
1050000892
2051601528
1
1
0
7
59
1000938
0.002500
   
1000536
2
1050000986
2051601611
1
1
0
7
60
1000938
0.002500
   
1000536
1
1050001079
3602601390
1
1
0
9
61
1000938
0.002500
   
1000536
2
1050000994
2001708537
1
1
0
7
62
1000938
0.002500
   
1000536
2
1050001058
2001708593
1
1
0
9
63
1000938
0.002500
   
1001863
1
1000000886
222782
2
1
0
7
64
1000938
0.002500
   
1000536
1
1050000888
2198600319
2
1
0
7
65
1000938
0.002500
   
1000536
2
1050000810
2001708071
1
1
0
9
66
1000938
0.002500
   
1000536
2
1050001128
3726600150
1
1
0
9
67
1000938
0.002500
   
1000536
2
1050000904
2198600334
1
1
0
7
68
1000938
0.002500
   
1001863
2
1000001043
223089
1
1
0
7
69
1000938
0.002500
   
1000536
1
1050000790
2083600913
2
1
0
7
70
1000938
0.002500
   
1000312
1
1300001120
001080213
1
1
0
9
71
1000938
0.002500
   
1001863
2
1000000969
225401
1
1
0
7
72
1000938
0.002500
   
1000536
2
1050001112
2248600040
1
1
0
7
73
1000938
0.002500
   
1000536
1
1050001001
3612601111
1
1
0
9
74
1000938
0.002500
   
1000536
2
1050001019
2036605864
1
1
0
7
75
1000938
0.002500
   
1000536
1
1050001004
3627601196
2
1
0
7
76
1000938
0.002500
   
1000536
2
1050000922
2027602067
1
1
0
9
77
1000938
0.002500
   
1000536
2
1050000781
2153601079
1
1
0
9
78
1000938
0.002500
   
1000536
1
1050001026
3726600027
2
1
0
9
79
1000938
0.002500
   
1000536
2
1050001110
2154601123
1
1
0
7
80
1000938
0.002500
   
1000536
2
1050000944
2027602053
1
1
0
7
81
1000938
0.002500
   
1000312
2
1300000978
1073668
1
1
0
9

 
key
Cash Out Amount
Total Origination and Discount Points
Covered/High Cost Loan Indicator
Relocation Loan Indicator
Broker Indicator
Channel
Escrow Indicator
Senior Loan
Amount(s)
Loan Type of Most
Senior Lien
Hybrid Period of
Most Senior Lien (in
months)
Neg Am Limit of
Most Senior Lien
Junior Mortgage
Balance
1
         
1
4
0
     
0.00
2
         
1
4
0
     
0.00
3
         
1
0
0
     
0.00
4
         
1
4
0
     
0.00
5
         
1
0
0
     
200000.00
6
         
1
0
0
     
0.00
7
         
1
0
0
     
0.00
8
         
1
4
0
     
0.00
9
         
1
0
0
     
0.00
10
         
1
0
0
     
0.00
11
         
1
0
0
     
0.00
12
         
1
4
0
     
0.00
13
         
1
4
0
     
0.00
14
         
1
4
0
     
0.00
15
         
1
4
0
     
0.00
16
         
1
0
0
     
0.00
17
         
1
4
0
     
0.00
18
         
1
4
0
     
0.00
19
         
1
0
0
     
0.00
20
         
1
4
0
     
0.00
21
         
1
0
0
     
0.00
22
         
1
0
0
     
0.00
23
         
1
0
0
     
0.00
24
         
1
4
0
     
0.00
25
         
1
0
0
     
0.00
26
         
1
0
0
     
0.00
27
         
1
4
0
     
0.00
28
         
1
0
0
     
0.00
29
         
1
0
0
     
0.00
30
         
1
4
0
     
0.00
31
         
1
4
0
     
0.00
32
         
1
0
0
     
0.00
33
         
1
4
0
     
0.00
34
         
1
0
0
     
0.00
35
         
1
0
0
     
0.00
36
         
1
0
0
     
0.00
37
         
1
0
0
     
0.00
38
         
1
4
0
     
0.00
39
         
1
0
0
     
450000.00
40
         
1
0
0
     
0.00
41
         
1
0
0
     
0.00
42
         
1
0
0
     
0.00
43
         
1
4
0
     
0.00
44
         
1
4
0
     
0.00
45
         
1
0
0
     
0.00
46
         
1
4
0
     
0.00
47
         
1
0
0
     
0.00
48
         
1
4
0
     
0.00
49
         
1
4
0
     
0.00
50
         
1
0
0
     
0.00
51
         
1
0
0
     
0.00
52
         
1
4
0
     
0.00
53
         
1
4
0
     
0.00
54
         
1
0
0
     
0.00
55
         
1
0
0
     
0.00
56
         
1
4
0
     
0.00
57
         
1
4
0
     
0.00
58
         
1
0
0
     
0.00
59
         
1
0
0
     
0.00
60
         
1
0
0
     
0.00
61
         
1
0
0
     
0.00
62
         
1
0
0
     
0.00
63
         
1
4
0
     
0.00
64
         
1
4
0
     
0.00
65
         
1
0
0
     
0.00
66
         
1
0
0
     
0.00
67
         
1
4
0
     
0.00
68
         
1
4
0
     
0.00
69
         
1
4
0
     
0.00
70
         
1
0
0
     
400000.00
71
         
1
4
0
     
0.00
72
         
1
0
0
     
0.00
73
         
1
0
0
     
0.00
74
         
1
4
0
     
0.00
75
         
1
0
0
     
0.00
76
         
1
0
0
     
0.00
77
         
1
4
0
     
300000.00
78
         
1
0
0
     
0.00
79
         
1
0
0
     
0.00
80
         
1
4
0
     
0.00
81
         
1
0
0
     
0.00

 
key
Origination Date of
Most Senior Lien
Origination Date
Original Loan
Amount
Original Interest
Rate
Original
Amortization Term
Original Term to
Maturity
First Payment Date
of Loan
Interest Type
Indicator
Original Interest
Only Term
Buy Down Period
HELOC Draw Period
Current Loan
Amount
1
 
20110728
850000.00
0.048750
360
360
20110901
1
0
0
 
844731.66
2
 
20110527
600000.00
0.052500
360
360
20110701
1
0
0
 
595118.77
3
 
20110725
457500.00
0.045000
360
360
20110901
1
0
0
 
454465.01
4
 
20110421
460000.00
0.041250
360
360
20110601
1
0
0
 
454752.06
5
 
20110809
475000.00
0.045000
360
360
20111001
1
0
0
 
471481.10
6
 
20110825
477000.00
0.038750
180
180
20111001
1
0
0
 
462128.97
7
 
20110801
484850.00
0.042500
360
360
20111001
1
0
0
 
482163.80
8
 
20110727
491500.00
0.052500
360
360
20110901
1
0
0
 
488656.39
9
 
20110815
503000.00
0.033750
360
360
20111001
1
0
0
 
485467.89
10
 
20110812
500000.00
0.047500
360
360
20111001
1
0
0
 
497468.74
11
 
20110610
506000.00
0.048750
360
360
20110801
1
0
0
 
502228.88
12
 
20110725
508000.00
0.048750
360
360
20110901
1
0
0
 
504851.37
13
 
20110811
525000.00
0.050000
360
360
20111001
1
0
0
 
522460.94
14
 
20110907
527600.00
0.048750
360
360
20111101
1
0
0
 
525645.91
15
 
20110721
549350.00
0.046250
360
360
20110901
1
0
0
 
545786.93
16
 
20110719
550000.00
0.051250
360
360
20110901
1
0
0
 
546743.70
17
 
20110801
552800.00
0.052500
360
360
20111001
1
0
0
 
550246.99
18
 
20110429
560000.00
0.042500
360
360
20110601
1
0
0
 
553750.73
19
 
20110518
570000.00
0.042500
360
360
20110701
1
0
0
 
564444.08
20
 
20110613
572000.00
0.052500
360
360
20110801
1
0
0
 
568020.03
21
 
20110823
574950.00
0.037500
180
180
20111001
1
0
0
 
565367.39
22
 
20110727
575250.00
0.045000
360
360
20110901
1
0
0
 
571433.88
23
 
20110624
600000.00
0.050000
360
360
20110801
1
0
0
 
590852.31
24
 
20110805
600000.00
0.050000
360
360
20111001
1
0
0
 
596571.53
25
 
20110727
604000.00
0.052500
360
360
20110901
1
0
0
 
600446.23
26
 
20110811
608100.00
0.046250
360
360
20111001
1
0
0
 
604950.80
27
 
20110824
610000.00
0.031250
360
360
20111001
1
0
0
 
605885.77
28
 
20110725
620000.00
0.042500
360
360
20110901
1
0
0
 
613691.57
29
 
20110815
624000.00
0.050000
360
360
20111001
1
0
0
 
619974.79
30
 
20110824
626000.00
0.050000
360
360
20111001
1
0
0
 
622972.47
31
 
20110721
650000.00
0.048750
360
360
20110901
1
0
0
 
645971.28
32
 
20110803
650436.00
0.052500
360
360
20111001
1
0
0
 
647432.07
33
 
20110701
656000.00
0.045000
360
360
20110801
1
0
0
 
650768.01
34
 
20110711
657200.00
0.048750
360
360
20110901
1
0
0
 
653126.62
35
 
20110725
663750.00
0.046250
360
360
20110901
1
0
0
 
659444.95
36
 
20110630
667000.00
0.051250
360
360
20110801
1
0
0
 
660945.17
37
 
20110429
682950.00
0.041250
360
360
20110601
1
0
0
 
675158.51
38
 
20110808
680000.00
0.053750
360
360
20111001
1
0
0
 
676931.59
39
 
20110826
687050.00
0.048750
360
360
20111001
1
0
0
 
683650.19
40
 
20110527
700000.00
0.051250
360
360
20110701
1
0
0
 
694172.98
41
 
20110729
700000.00
0.052500
360
360
20110901
1
0
0
 
695950.08
42
 
20110527
703200.00
0.050000
360
360
20110701
1
0
0
 
697211.04
43
 
20110808
738500.00
0.048750
360
360
20111001
1
0
0
 
734845.63
44
 
20110706
750000.00
0.051250
360
360
20110901
1
0
0
 
745559.60
45
 
20110701
760000.00
0.052500
360
360
20110801
1
0
0
 
754711.95
46
 
20110623
800000.00
0.051250
360
360
20110801
1
0
0
 
794304.10
47
 
20110623
814000.00
0.051250
360
360
20110801
1
0
0
 
808204.47
48
 
20110711
812800.00
0.048750
360
360
20110901
1
0
0
 
807762.23
49
 
20110909
822000.00
0.042500
180
180
20111101
1
0
0
 
812147.75
50
 
20110630
826000.00
0.048750
360
360
20110801
1
0
0
 
819843.98
51
 
20110805
828000.00
0.050000
360
360
20111001
1
0
0
 
823995.53
52
 
20110718
839000.00
0.048750
360
360
20110901
1
0
0
 
832724.81
53
 
20110818
839600.00
0.042500
360
360
20111001
1
0
0
 
834948.38
54
 
20110801
841900.00
0.048750
360
360
20110901
1
0
0
 
836681.86
55
 
20110815
850000.00
0.052500
360
360
20111001
1
0
0
 
846074.41
56
 
20110721
864500.00
0.050000
360
360
20110901
1
0
0
 
859333.09
57
 
20110629
892500.00
0.052500
360
360
20110801
1
0
0
 
886290.03
58
 
20110613
900000.00
0.051250
360
360
20110801
1
0
0
 
893592.14
59
 
20110803
900000.00
0.048750
360
360
20111001
1
0
0
 
895546.47
60
 
20110826
920000.00
0.042500
180
180
20111001
1
0
0
 
905271.47
61
 
20110725
930000.00
0.050000
360
360
20110901
1
0
0
 
924366.04
62
 
20110802
929800.00
0.046250
360
360
20111001
1
0
0
 
924984.78
63
 
20110623
956000.00
0.045000
360
360
20110801
1
0
0
 
948344.70
64
 
20110603
956000.00
0.040000
360
360
20110801
1
0
0
 
947666.29
65
 
20110620
956000.00
0.050000
360
360
20110801
1
0
0
 
949035.75
66
 
20110825
959000.00
0.051250
360
360
20111001
1
0
0
 
954467.46
67
 
20110706
980000.00
0.050000
360
360
20110901
1
0
0
 
974063.15
68
 
20110801
990000.00
0.048750
360
360
20111001
1
0
0
 
985101.11
69
 
20110517
996000.00
0.048750
360
360
20110701
1
0
0
 
986315.05
70
 
20110916
1000000.00
0.040000
180
180
20111101
1
0
0
 
987768.68
71
 
20110719
1000000.00
0.048750
360
360
20110901
1
0
0
 
993801.94
72
 
20110825
1000000.00
0.050000
360
360
20111001
1
0
0
 
995163.66
73
 
20110720
1022300.00
0.040000
180
180
20110901
1
0
0
 
1000383.59
74
 
20110808
1060000.00
0.050000
360
360
20111001
1
0
0
 
1054873.50
75
 
20110728
1065000.00
0.040000
360
360
20110901
1
0
0
 
1057276.32
76
 
20110725
1100000.00
0.050000
360
360
20110901
1
0
0
 
1093336.17
77
 
20110527
1111500.00
0.052500
360
360
20110701
1
0
0
 
1102457.52
78
 
20110726
1220800.00
0.038750
360
360
20110901
1
0
0
 
1211749.32
79
 
20110822
1275750.00
0.048750
360
360
20111001
1
0
0
 
1269436.81
80
 
20110805
1282500.00
0.047500
360
360
20111001
1
0
0
 
1274794.94
81
 
20110805
1458000.00
0.051250
360
360
20111001
1
0
0
 
1451109.02

 
key
Current Interest
Rate
Current Payment
Amount Due
Interest Paid
Through Date
Current Payment
Status
Index Type
ARM Look-back
Days
Gross Margin
ARM Round Flag
ARM Round Factor
Initial Fixed Rate
Period
Initial Interest Rate
Cap (Change Up)
Initial Interest Rate
Cap (Change Down)
1
0.048750
4498.27
20120101
0
0
             
2
0.052500
3313.22
20120101
0
0
             
3
0.045000
2318.09
20120101
0
0
             
4
0.041250
2229.39
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
5
0.045000
2406.76
20120101
0
0
             
6
0.038750
3498.51
20120101
0
0
             
7
0.042500
2385.17
20120101
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
8
0.052500
2714.08
20120101
0
0
             
9
0.033750
2223.74
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
10
0.047500
2608.24
20120101
0
0
             
11
0.048750
2677.79
20120101
0
0
             
12
0.048750
2688.38
20120101
0
0
             
13
0.050000
2818.31
20120101
0
0
             
14
0.048750
2792.10
20120101
0
0
             
15
0.046250
2824.43
20120101
0
0
             
16
0.051250
2994.68
20120101
0
0
             
17
0.052500
3052.58
20120101
0
0
             
18
0.042500
2754.86
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
19
0.042500
2804.06
20120101
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
20
0.052500
3158.61
20120101
0
0
             
21
0.037500
4181.17
20120101
0
0
             
22
0.045000
2914.71
20120101
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
23
0.050000
3220.93
20120101
0
0
             
24
0.050000
3220.93
20120101
0
0
             
25
0.052500
3335.31
20120101
0
0
             
26
0.046250
3126.48
20120101
0
0
             
27
0.031250
2613.09
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
28
0.042500
3050.03
20120101
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
29
0.050000
3349.77
20120101
0
0
             
30
0.050000
3360.50
20120101
0
0
             
31
0.048750
3439.85
20120101
0
0
             
32
0.052500
3591.73
20120101
0
0
             
33
0.045000
3323.86
20120101
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
34
0.048750
3477.96
20120101
0
0
             
35
0.046250
3412.60
20120101
0
0
             
36
0.051250
3631.73
20120101
0
0
             
37
0.041250
3309.92
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
38
0.053750
3807.80
20120101
0
0
             
39
0.048750
3635.93
20120101
0
0
             
40
0.051250
3811.41
20120101
0
0
             
41
0.052500
3865.43
20120101
0
0
             
42
0.050000
3774.93
20120101
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
43
0.048750
3908.20
20120101
0
0
             
44
0.051250
4083.65
20120101
0
0
             
45
0.052500
4196.75
20120101
0
0
             
46
0.051250
4355.90
20120101
0
0
             
47
0.051250
4432.12
20120101
0
0
             
48
0.048750
4301.40
20120101
0
0
             
49
0.042500
6183.73
20120101
0
0
             
50
0.048750
4371.26
20120101
0
0
             
51
0.050000
4444.88
20120101
0
0
             
52
0.048750
4440.06
20120101
0
0
             
53
0.042500
4130.33
20120101
0
0
             
54
0.048750
4455.40
20120101
0
0
             
55
0.052500
4693.73
20120101
0
0
             
56
0.050000
4640.82
20120101
0
0
             
57
0.052500
4928.42
20120101
0
0
             
58
0.051250
4900.38
20120101
0
0
             
59
0.048750
4762.87
20120101
0
0
             
60
0.042500
6920.96
20120101
0
0
             
61
0.050000
4992.44
20120101
0
0
             
62
0.046250
4780.47
20120101
0
0
             
63
0.045000
4843.91
20120101
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
64
0.040000
4564.09
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
65
0.050000
5132.01
20120101
0
0
             
66
0.051250
5221.63
20120101
0
0
             
67
0.050000
5260.85
20120101
0
0
             
68
0.048750
5239.16
20120101
0
0
             
69
0.048750
5270.91
20120101
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
70
0.040000
7396.88
20120101
0
0
             
71
0.048750
5292.08
20120101
0
0
             
72
0.050000
5368.22
20120101
0
0
             
73
0.040000
7561.83
20120101
0
0
             
74
0.050000
5690.31
20120101
0
0
             
75
0.040000
5084.47
20120101
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
76
0.050000
5905.04
20120101
0
0
             
77
0.052500
6137.74
20120101
0
0
             
78
0.038750
5740.65
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
79
0.048750
6751.37
20120101
0
0
             
80
0.047500
6690.13
20120101
0
0
             
81
0.051250
7938.62
20120101
0
0
             

 
key
Subsequent Interest
Rate Reset Period
Subsequent Interest
Rate Cap (Change Down)
Subsequent Interest
Rate Cap (Change
Up)
Lifetime Maximum
Rate (Ceiling)
Lifetime Minimum
Rate (Floor)
Negative
Amortization Limit
Initial Negative
Amortization Recast
Period
Subsequent
Negative
Amortization Recast
Period
Initial Fixed
Payment Period
Subsequent
Payment Reset
Period
Initial Periodic
Payment Cap
Subsequent
Periodic Payment
Cap
1
                       
2
                       
3
                       
4
12
0.020000
0.020000
0.091250
0.022500
             
5
                       
6
                       
7
12
0.020000
0.020000
0.092500
0.022500
             
8
                       
9
12
0.020000
0.020000
0.083750
0.022500
             
10
                       
11
                       
12
                       
13
                       
14
                       
15
                       
16
                       
17
                       
18
12
0.020000
0.020000
0.092500
0.022500
             
19
12
0.020000
0.020000
0.092500
0.022500
             
20
                       
21
                       
22
12
0.020000
0.020000
0.095000
0.022500
             
23
                       
24
                       
25
                       
26
                       
27
12
0.020000
0.020000
0.081250
0.022500
             
28
12
0.020000
0.020000
0.092500
0.022500
             
29
                       
30
                       
31
                       
32
                       
33
12
0.020000
0.020000
0.095000
0.022500
             
34
                       
35
                       
36
                       
37
12
0.020000
0.020000
0.091250
0.022500
             
38
                       
39
                       
40
                       
41
                       
42
6
0.020000
0.020000
0.100000
0.022500
             
43
                       
44
                       
45
                       
46
                       
47
                       
48
                       
49
                       
50
                       
51
                       
52
                       
53
                       
54
                       
55
                       
56
                       
57
                       
58
                       
59
                       
60
                       
61
                       
62
                       
63
12
0.020000
0.020000
0.095000
0.027500
             
64
12
0.020000
0.020000
0.090000
0.022500
             
65
                       
66
                       
67
                       
68
                       
69
12
0.020000
0.020000
0.098750
0.022500
             
70
                       
71
                       
72
                       
73
                       
74
                       
75
12
0.020000
0.020000
0.090000
0.022500
             
76
                       
77
                       
78
12
0.020000
0.020000
0.088750
0.022500
             
79
                       
80
                       
81
                       

 
key
Initial Minimum
Payment Reset
Period
Subsequent
Minimum Payment
Reset Period
Option ARM
Indicator
Options at Recast
Initial Minimum
Payment
Current Minimum
Payment
Prepayment Penalty
Calculation
Prepayment Penalty
Type
Prepayment Penalty
Total Term
Prepayment Penalty
Hard Term
Primary Borrower ID
Number of
Mortgaged
Properties
1
   
0
         
0
 
279
3
2
   
0
         
0
 
197
1
3
   
0
         
0
 
119
1
4
   
0
         
0
 
292
2
5
   
0
         
0
 
155
3
6
   
0
         
0
 
255
1
7
   
0
         
0
 
259
1
8
   
0
         
0
 
302
1
9
   
0
         
0
 
49
1
10
   
0
         
0
 
65
2
11
   
0
         
0
 
230
2
12
   
0
         
0
 
146
2
13
   
0
         
0
 
295
2
14
   
0
         
0
 
206
1
15
   
0
         
0
 
294
1
16
   
0
         
0
 
405
1
17
   
0
         
0
 
243
1
18
   
0
         
0
 
192
2
19
   
0
         
0
 
281
1
20
   
0
         
0
 
19
1
21
   
0
         
0
 
151
1
22
   
0
         
0
 
245
2
23
   
0
         
0
 
68
1
24
   
0
         
0
 
307
2
25
   
0
         
0
 
156
2
26
   
0
         
0
 
244
1
27
   
0
         
0
 
13
2
28
   
0
         
0
 
145
1
29
   
0
         
0
 
251
3
30
   
0
         
0
 
201
1
31
   
0
         
0
 
261
4
32
   
0
         
0
 
138
1
33
   
0
         
0
 
185
2
34
   
0
         
0
 
85
3
35
   
0
         
0
 
271
1
36
   
0
         
0
 
250
1
37
   
0
         
0
 
247
2
38
   
0
         
0
 
431
2
39
   
0
         
0
 
187
1
40
   
0
         
0
 
275
1
41
   
0
         
0
 
101
2
42
   
0
         
0
 
257
1
43
   
0
         
0
 
316
2
44
   
0
         
0
 
425
1
45
   
0
         
0
 
112
2
46
   
0
         
0
 
246
1
47
   
0
         
0
 
258
2
48
   
0
         
0
 
235
2
49
   
0
         
0
 
236
2
50
   
0
         
0
 
440
1
51
   
0
         
0
 
165
1
52
   
0
         
0
 
122
1
53
   
0
         
0
 
263
4
54
   
0
         
0
 
272
1
55
   
0
         
0
 
211
1
56
   
0
         
0
 
309
3
57
   
0
         
0
 
92
4
58
   
0
         
0
 
106
1
59
   
0
         
0
 
133
2
60
   
0
         
0
 
210
1
61
   
0
         
0
 
232
2
62
   
0
         
0
 
267
1
63
   
0
         
0
 
143
2
64
   
0
         
0
 
229
2
65
   
0
         
0
 
438
1
66
   
0
         
0
 
252
1
67
   
0
         
0
 
108
2
68
   
0
         
0
 
439
1
69
   
0
         
0
 
264
3
70
   
0
         
0
 
184
1
71
   
0
         
0
 
348
3
72
   
0
         
0
 
311
2
73
   
0
         
0
 
269
4
74
   
0
         
0
 
310
2
75
   
0
         
0
 
284
2
76
   
0
         
0
 
299
1
77
   
0
         
0
 
330
1
78
   
0
         
0
 
282
2
79
   
0
         
0
 
370
1
80
   
0
         
0
 
20
2
81
   
0
         
0
 
319
2

 
key
Total Number of
Borrowers
Self-employment
Flag
Current ‘Other’
Monthly Payment
Length of
Employment:
Borrower
Length of
Employment: Co-
Borrower
Years in Home
FICO Model Used
Most Recent FICO
Date
Primary Wage
Earner Original
FICO: Equifax
Primary Wage
Earner Original
FICO: Experian
Primary Wage
Earner Original
FICO: TransUnion
Secondary Wage
Earner Original
FICO: Equifax
1
 
0
 
8
 
0
1
20111205
       
2
 
0
 
6.1
 
0
1
20111205
       
3
 
0
 
1
 
1
1
20111205
       
4
 
0
 
0.2
 
0
1
20111025
       
5
 
0
 
1
 
0
1
         
6
 
1
 
9
9
4
1
         
7
 
0
 
8.1
5
9
1
         
8
 
0
 
7.1
 
13
1
20111205
       
9
 
1
 
16
 
3
1
         
10
 
0
 
0.4
 
0
1
         
11
 
0
 
20
 
0
1
20111205
       
12
 
0
 
16.5
 
0
1
20111205
       
13
 
1
 
5
 
0
1
         
14
 
1
 
9
 
0
1
         
15
 
0
 
0.7
5
0
1
20111205
       
16
 
0
 
2.1
18
11
1
20111205
       
17
 
0
 
0.92
 
0
1
         
18
 
0
 
19
 
0
1
20111025
       
19
 
0
 
10
 
0
1
20111205
       
20
 
0
 
5
11
20
1
20111205
       
21
 
1
 
5.83
 
15
1
         
22
 
0
 
36.5
 
0
1
20111205
       
23
 
1
 
21
 
5
1
20111205
       
24
 
0
 
1
1
0
1
         
25
 
0
 
8
3
0
1
20111205
       
26
 
1
 
18
 
0
1
         
27
 
0
 
0.1
 
0
1
         
28
 
0
 
22.6
 
5
1
20111205
       
29
 
1
 
11
6
0
1
         
30
 
0
 
5
 
4
1
         
31
 
1
 
3.25
 
0
1
20111205
       
32
 
1
 
10
 
0
1
         
33
 
0
 
11
1
0
1
20111205
       
34
 
0
 
23.2
 
0
1
20111205
       
35
 
0
 
14
 
0
1
20111205
       
36
 
0
 
17
 
3
1
20111205
       
37
 
0
 
1.8
5
0
1
20111025
       
38
 
0
 
0.2
 
0
1
         
39
 
1
 
32.08
 
12
1
         
40
 
0
 
8.8
 
0
1
20111205
       
41
 
1
 
9
 
0
1
20111205
       
42
 
1
 
2.42
 
0
1
20111205
       
43
 
0
 
5.7
 
0
1
         
44
 
1
 
16.75
 
4
1
20111205
       
45
 
0
 
0
 
0
1
20111205
       
46
 
0
 
24.5
 
9
1
20111205
       
47
 
0
 
4
 
3
1
20111205
       
48
 
0
 
10
 
0
1
20111205
       
49
 
1
 
21
 
5
1
         
50
 
0
 
1.4
 
0
1
20111205
       
51
 
0
 
9
 
0
1
         
52
 
0
 
16
 
6
1
20111205
       
53
 
0
 
16
 
1
1
         
54
 
0
 
27.5
 
2
1
         
55
 
0
 
3
 
3
1
         
56
 
0
 
12.5
 
0
1
20111205
       
57
 
1
 
9
 
0
1
20111205
       
58
 
0
 
0.1
 
0
1
20111205
       
59
 
0
 
7.5
5
0
1
         
60
 
1
 
5
 
3
1
         
61
 
0
 
21
 
0
1
20111205
       
62
 
0
 
15.5
 
7
1
         
63
 
0
 
14.3
1
0
1
20111205
       
64
 
0
 
0.1
 
0
1
20111205
       
65
 
1
 
11
 
5
1
20111205
       
66
 
1
 
3.9
 
8
1
         
67
 
0
 
17
 
0
1
20111205
       
68
 
0
 
0.9
 
0
1
         
69
 
1
 
12
 
0
1
20111205
       
70
 
0
 
30
 
12
1
         
71
 
1
 
0.1
 
0
1
20111205
       
72
 
0
 
8.6
 
0
1
         
73
 
1
 
18.67
 
3
1
20111205
       
74
 
0
 
1.5
4
0
1
         
75
 
0
 
16.17
 
0
1
20111205
       
76
 
1
 
9.42
 
9
1
20111205
       
77
 
1
 
21
 
4
1
20111205
       
78
 
1
 
2.67
 
16
1
20111205
       
79
 
0
 
9.1
10
0
1
         
80
 
0
 
0.01
 
0
1
         
81
 
1
 
10
 
1
1
         

 
key
Secondary Wage
Earner Original
FICO: Experian
Secondary Wage
Earner Original
FICO: TransUnion
Original
Primary Borrower
FICO
Most Recent
Primary Borrower
FICO
Most Recent Co-
Borrower FICO
Most Recent FICO
Method
VantageScore:
Primary Borrower
VantageScore: Co-
Borrower
Most Recent
VantageScore
Method
VantageScore Date
Credit Report:
Longest Trade Line
Credit Report:
Maximum Trade
Line
1
   
778
785
 
3
           
2
   
762
758
 
3
           
3
   
742
770
 
3
           
4
   
735
743
 
3
           
5
   
731
                 
6
   
772
                 
7
   
786
                 
8
   
777
793
 
3
           
9
   
807
                 
10
   
762
                 
11
   
783
764
 
3
           
12
   
789
784
 
3
           
13
   
764
                 
14
   
770
                 
15
   
791
787
 
3
           
16
   
789
785
 
3
           
17
   
753
                 
18
   
736
746
 
3
           
19
   
778
807
 
3
           
20
   
724
743
 
3
           
21
   
783
                 
22
   
781
787
 
3
           
23
   
759
759
 
3
           
24
   
781
                 
25
   
779
782
 
3
           
26
   
791
                 
27
   
778
                 
28
   
796
796
 
3
           
29
   
733
                 
30
   
798
                 
31
   
766
741
 
3
           
32
   
766
                 
33
   
795
784
 
3
           
34
   
796
804
 
3
           
35
   
751
758
 
3
           
36
   
780
778
 
3
           
37
   
726
686
 
3
           
38
   
759
                 
39
   
769
                 
40
   
758
760
 
3
           
41
   
801
788
 
3
           
42
   
749
763
 
3
           
43
   
783
                 
44
   
783
759
 
3
           
45
   
749
790
 
3
           
46
   
799
808
 
3
           
47
   
767
755
 
3
           
48
   
761
737
 
3
           
49
   
796
                 
50
   
764
796
 
3
           
51
   
781
                 
52
   
796
805
 
3
           
53
   
767
                 
54
   
815
                 
55
   
775
                 
56
   
791
783
 
3
           
57
   
713
729
 
3
           
58
   
761
788
 
3
           
59
   
766
                 
60
   
781
                 
61
   
804
790
 
3
           
62
   
787
                 
63
   
792
786
 
3
           
64
   
804
788
 
3
           
65
   
763
761
 
3
           
66
   
738
                 
67
   
746
750
 
3
           
68
   
783
                 
69
   
786
783
 
3
           
70
   
787
                 
71
   
776
766
 
3
           
72
   
799
                 
73
   
780
790
 
3
           
74
   
736
                 
75
   
803
796
 
3
           
76
   
782
787
 
3
           
77
   
714
712
 
3
           
78
   
768
766
 
3
           
79
   
791
                 
80
   
760
                 
81
   
785
                 

 
key
Credit Report:
Number of Trade
Lines
Credit Line Usage
Ratio
Most Recent 12-
month Pay History
Months Bankruptcy
Months Foreclosure
Primary Borrower
Wage Income
Co-Borrower Wage
Income
Primary Borrower
Other Income
Co-Borrower Other
Income
All Borrower Wage
Income
All Borrower Total
Income
4506-T Indicator
1
   
000000000000
   
25000
 
9583.33
 
25000
34583.33
1
2
   
000000000000
   
17850
 
0
 
17850
17850
1
3
   
000000000000
   
10081.13
 
0
 
10081.13
10081.13
1
4
   
000000000000
   
15834
 
0
 
15834
15834
1
5
   
000000000000
   
22208.33
 
8333.33
 
22208.33
30541.66
1
6
   
000000000000
   
28976
4697
0
0
33673
33673
1
7
   
000000000000
   
14862
10379
0
0
25240.53
25240.53
1
8
   
000000000000
   
14875
 
0
 
14875
14875
1
9
   
000000000000
   
4204.17
2992
7581
0
7195.84
14776.84
1
10
   
000000000000
   
14583.34
 
-122.5
 
14583.34
14460.84
1
11
   
000000000000
   
16666.65
 
0
 
16666.65
16666.65
1
12
   
000000000000
   
15000
 
-261
 
15000
14739
1
13
   
000000000000
   
0
 
23873
 
0
23873
1
14
   
000000000000
   
14023.67
 
0
 
14023.67
14023.67
1
15
   
000000000000
   
9564
4932
0
-112
14496
14384
1
16
   
000000000000
   
0
3905
14973
0
3905
18878
1
17
   
000000000000
   
17358
0
-1356.37
-337
17358
15664.63
1
18
   
000000000000
   
31834
 
0
 
31834
31834
1
19
   
000000000000
   
14521.68
 
6483
 
14521.68
21004.68
1
20
   
000000000000
   
14583.34
4208
671.11
0
18791.69
19462.8
1
21
   
000000000000
   
2125
0
12235.16
4477
2125
18837.44
1
22
   
000000000000
   
17675
 
3497
 
17675
21172
1
23
   
000000000000
   
22216
 
425
 
22216
22641
1
24
   
000000000000
   
23000
3250
-56.42
0
26249.6
26193.18
1
25
   
000000000000
   
13000
8333
0
0
21333.33
21333.33
1
26
   
000000000000
   
17657
 
0
 
17657
17657
1
27
   
000000000000
   
17500
0
0
0
17500
17500
1
28
   
000000000000
   
20083.33
 
0
 
20083.33
20083.33
1
29
   
000000000000
   
14583.83
7994
10072.08
0
22578.17
32650.25
1
30
   
000000000000
   
15000
 
9571
 
15000
24571
1
31
   
000000000000
   
21476
 
771
 
21476
22247
1
32
   
000000000000
   
18607
 
0
 
18607
18607
1
33
   
000000000000
   
0
18749
12032
0
18749
30781
1
34
   
000000000000
   
18833.34
 
24259.8
 
18833.34
43093.14
1
35
   
000000000000
   
14908
 
5022
 
14908
19930
1
36
   
000000000000
   
15875
 
-1427
 
15875
14448
1
37
   
000000000000
   
15000
16467
-647
0
31467
30820
1
38
   
000000000000
   
29166.67
 
0
 
29166.67
29166.67
1
39
   
000000000000
   
0
 
33359
 
0
33359
1
40
   
000000000000
   
4410
 
20716
 
4410
25126
1
41
   
000000000000
   
15822.04
 
0
 
15822.04
15822.04
1
42
   
000000000000
   
0
0
14926
1875
0
16801
0
43
   
000000000000
   
23322.42
0
0
0
23322.42
23322.42
1
44
   
000000000000
   
11792
1271
3721
0
13063
16784
1
45
   
000000000000
   
20833
 
-757
 
20833
20076
1
46
   
000000000000
   
34527
 
0
 
34527
34527
1
47
   
000000000000
   
16666.66
 
21351.29
 
16666.66
38017.95
1
48
   
000000000000
   
18333.33
 
0
 
18333.33
18333.33
1
49
   
000000000000
   
18750
 
-143.25
 
18750
18606.75
1
50
   
000000000000
   
21875
 
0
 
21875
21875
1
51
   
000000000000
   
18750.01
 
-106.42
 
18750.01
18643.59
1
52
   
000000000000
   
12000
 
9645.05
 
12000
21645.05
1
53
   
000000000000
   
0
 
24417.83
 
0
24417.83
1
54
   
000000000000
   
16291.68
 
0
 
16291.68
16291.68
1
55
   
000000000000
   
26265
 
0
 
26265
26265
1
56
   
000000000000
   
41925
 
0
 
41925
41925
1
57
   
000000000000
   
96744
 
0
 
96744
96744
1
58
   
000000000000
   
19000
 
0
 
19000
19000
1
59
   
000000000000
   
14145.74
11359
6412
0
25504.27
31916.27
1
60
   
000000000000
   
36060
 
0
 
36060
36060
1
61
   
000000000000
   
17063.28
11667
3755.25
420
28730.28
32905.53
1
62
   
000000000000
   
29166.66
 
0
 
29166.66
29166.66
1
63
   
000000000000
   
14583.34
 
18089.17
 
14583.34
32672.51
1
64
   
000000000000
   
29165.59
 
0
 
29165.59
29165.59
1
65
   
000000000000
   
216921
 
0
 
216921
216921
1
66
   
000000000000
   
12076.13
25320
0
0
37396.13
37396.13
1
67
   
000000000000
   
23000
 
0
 
23000
23000
1
68
   
000000000000
   
31666.68
 
0
 
31666.68
31666.68
1
69
   
000000000000
   
17083
 
49991
 
17083
67074
1
70
   
000000000000
   
60000
 
0
 
60000
60000
1
71
   
000000000000
   
44583.33
 
0
 
44583.33
44583.33
1
72
   
000000000000
   
0
 
36788
 
0
36788
1
73
   
000000000000
   
120000
 
0
 
120000
120000
1
74
   
000000000000
   
0
5417
10950
10927
5416.67
27293.67
1
75
   
000000000000
   
18750
 
15595
 
18750
34345
1
76
   
000000000000
   
29655
 
-20
 
29655
29635
1
77
   
000000000000
   
89927
 
0
 
89927
89927
1
78
   
000000000000
   
64156
 
-3441
 
64156
60715
1
79
   
000000000000
   
5833.34
10000
21698
0
15833.34
37531.34
1
80
   
000000000000
   
20616.66
 
12500
 
20616.66
33116.66
0
81
   
000000000000
   
17491
 
44837.96
 
17491
62328.96
1

 
key
Borrower Income
Verification Level
Co-Borrower
Income Verification
Borrower
Employment
Verification
Co-Borrower
Employment
Verification
Borrower Asset
Verification
Co-Borrower Asset
Verification
Liquid / Cash
Reserves
Monthly Debt All
Borrowers
Originator DTI
Fully Indexed Rate
Qualification
Method
Percentage of Down
Payment from
Borrower Own
Funds
1
5
 
3
 
4
 
280977.59
6607.72
0.3211370
   
100
2
5
 
3
 
4
 
67845.85
2701.18
0.3369410
   
100
3
5
 
3
 
4
 
150727.38
2214.40
0.4496010
   
0
4
5
 
3
 
4
 
52115.08
1911.49
0.2615180
   
100
5
5
 
3
 
4
 
1282389.79
8628.89
0.3613310
   
100
6
5
 
3
 
4
 
35179.94
3425.30
0.2056190
   
0
7
5
 
3
 
4
 
140598.99
4042.08
0.2546400
   
0
8
5
 
3
 
4
 
114625.62
1464.78
0.2809320
   
0
9
5
 
3
 
4
 
1547020.09
2521.92
0.3211550
   
0
10
5
 
3
 
4
 
217950.73
2377.55
0.3447790
   
100
11
5
 
3
 
4
 
32002.48
4457.85
0.4281390
   
100
12
5
 
3
 
4
 
26032.92
2506.82
0.3524800
   
100
13
5
 
3
 
4
 
566480.15
1440.44
0.1783920
   
100
14
5
 
3
 
4
 
90218.86
1375.80
0.2972050
   
100
15
5
 
3
 
4
 
206528.35
1568.56
0.3054080
   
100
16
5
 
3
 
4
 
81183.86
1613.14
0.2440840
   
0
17
5
 
3
 
4
 
168866.12
974.30
0.2570680
   
0
18
5
 
3
 
4
 
175079.56
2532.32
0.1660860
   
100
19
5
 
3
 
4
 
693552.66
2118.66
0.2343630
   
100
20
5
 
3
 
4
 
39798.11
2732.33
0.3026770
   
0
21
5
 
3
 
4
 
387184.58
5403.00
0.5087830
   
0
22
5
 
3
 
4
 
247995.79
6274.13
0.4340090
   
100
23
5
 
3
 
4
 
305701.07
2661.81
0.2598270
     
24
5
 
3
 
4
 
36785.06
3829.23
0.2691600
   
100
25
5
 
3
 
4
 
192540.05
5106.27
0.3956990
   
100
26
5
 
3
 
4
 
111691.56
4085.20
0.4084320
   
100
27
5
 
3
 
4
 
253287.54
4831.06
0.4253800
   
100
28
5
 
3
 
4
 
191833.13
3308.61
0.3166130
   
0
29
5
 
3
 
4
 
50985.89
10492.47
0.4239550
   
100
30
5
 
3
 
4
 
80924.61
1929.00
0.2152740
   
0
31
5
 
3
 
4
 
100868.55
7508.97
0.4921480
   
100
32
4
 
3
 
4
 
44982.27
1180.15
0.2564560
   
100
33
5
 
3
 
4
 
153163.89
6954.87
0.3339310
   
100
34
5
 
3
 
3
 
293960.88
7751.90
0.2605950
   
100
35
5
 
3
 
4
 
108910.74
3926.42
0.3682400
   
100
36
5
 
3
 
4
 
95127.78
1259.29
0.3385260
   
100
37
5
 
3
 
4
 
310544.55
7170.30
0.3400460
   
100
38
5
 
3
 
4
 
81648.26
8867.16
0.4345700
   
17.35
39
5
 
3
 
4
 
50286.67
11410.25
0.4510380
   
0
40
5
 
3
 
4
 
1045423.81
4910.85
0.3471410
   
100
41
4
 
3
 
4
 
135267.05
2142.89
0.3797440
   
100
42
4
 
3
 
4
 
253135.66
3030.57
0.4050650
   
100
43
5
 
3
 
4
 
573373.71
4069.65
0.3420680
   
12.83
44
5
 
3
 
4
 
468393.4
1550.65
0.3356950
   
0
45
5
 
3
 
4
 
88729.66
6312.49
0.5234730
   
100
46
5
 
3
 
3
 
1504995.52
2208.99
0.1901380
   
0
47
5
 
3
 
4
 
121931.72
4838.48
0.2438480
   
0
48
5
 
3
 
4
 
138214.71
2366.58
0.3637080
   
100
49
5
 
3
 
4
 
71195.23
1114.36
0.3922280
   
0
50
5
 
3
 
4
 
52031.9
1954.16
0.2891620
   
100
51
5
 
3
 
4
 
121488.59
1804.47
0.3352010
   
100
52
5
 
3
 
4
 
150180.1
2359.15
0.3141230
   
0
53
5
 
3
 
4
 
43131.7
1193.03
0.2180110
   
0
54
5
 
3
 
4
 
334780.27
3013.41
0.4584430
     
55
5
 
3
 
4
 
82746.65
2634.63
0.2790160
   
0
56
5
 
3
 
4
 
141604.87
4379.01
0.2151420
   
100
57
5
 
3
 
4
 
564682.18
10626.18
0.1607810
   
100
58
5
 
3
 
4
 
414553.25
1735.54
0.3492590
   
100
59
5
 
3
 
4
 
1572098.55
7773.55
0.3927910
   
100
60
5
 
3
 
4
 
126310.45
3507.30
0.2891920
   
0
61
5
 
3
 
4
 
2382600.49
8712.84
0.4165040
   
100
62
5
 
3
 
3
 
393929.95
5677.53
0.3585600
   
0
63
5
 
3
 
4
 
157342.53
4639.38
0.2902530
   
100
64
5
 
3
 
4
 
116748.66
6953.49
0.3949030
   
100
65
5
 
3
 
4
 
4332546.5
8869.37
0.0645460
   
0
66
5
 
3
 
4
 
79670.28
5154.30
0.2774600
   
0
67
5
 
3
 
4
 
161151.88
2313.05
0.3293000
   
100
68
5
 
3
 
4
 
904418.98
5868.21
0.3507590
   
100
69
4
 
3
 
4
 
96588.41
15184.31
0.3049650
   
87.95
70
5
 
3
 
4
 
11890171.42
8460.58
0.2642910
   
0
71
5
 
3
 
4
 
162243.86
7653.58
0.2903700
   
100
72
5
 
3
 
4
 
870977.57
9493.32
0.4039780
   
100
73
5
 
3
 
4
 
1259608.08
11229.21
0.1565920
   
0
74
5
 
3
 
4
 
171928.31
5718.94
0.4180180
   
100
75
5
 
3
 
4
 
250968.26
8746.54
0.4027080
   
100
76
5
 
3
 
4
 
1267231.12
2061.26
0.2688140
   
0
77
5
 
3
 
4
 
872922.67
12264.38
0.2046340
   
0
78
5
 
3
 
4
 
112385.58
7877.30
0.2242930
   
0
79
5
 
3
 
4
 
1213579.22
2310.72
0.2414540
   
100
80
5
 
3
 
4
 
728541.48
5638.37
0.3722750
   
100
81
5
 
3
 
4
 
318121.14
10431.72
0.2947320
   
0

 
key
City
State
Postal Code
Property Type
Occupancy
Sales Price
Original Appraised
Property Value
Original Property
Valuation Type
Original Property
Valuation Date
Original Automated
Valuation Model
(AVM) Model Name
Original AVM
Confidence Score
Most Recent
Property Value2
1
CREDIT RIVER
MN
55372
1
1
1625000.00
1650000.00
3
20110706
     
2
BRENTWOOD
TN
37027
7
1
750000.00
765000.00
3
20110516
     
3
BOYNTON BEACH
FL
33473
7
1
 
840000.00
3
20110706
     
4
SOUTH LYON
MI
48178
1
1
575000.00
682100.00
3
20110415
     
5
WHEATON
IL
60187
7
1
900000.00
900000.00
3
20110722
     
6
GEORGETOWN
TX
78628
7
1
 
1000000.00
3
20110730
     
7
UNIVERSITY PARK
TX
75225
1
1
 
1350000.00
3
20110713
     
8
SCOTTSDALE
AZ
85260
1
1
 
765000.00
3
20110715
     
9
DALLAS
TX
75214
1
1
 
860000.00
3
20110726
     
10
LONG GROVE
IL
60047
7
1
625000.00
640000.00
3
20110722
     
11
OAK RIDGE
TN
37830
1
1
723000.00
750000.00
3
20110601
     
12
KATY
TX
77494
7
1
635000.00
639000.00
3
20110616
     
13
RENO
NV
89511
1
1
700000.00
705000.00
3
20110728
     
14
PLANO
TX
75093
7
1
659500.00
705000.00
3
20110808
     
15
LAKE OSWEGO
OR
97034
1
1
686700.00
750000.00
3
20110705
     
16
TUSCOLA
TX
79562
1
1
 
825000.00
3
20110404
     
17
SCOTTSDALE
AZ
85255
7
1
691000.00
695000.00
3
20110702
     
18
PANAMA CITY BEACH
FL
32413
7
2
867500.00
775000.00
3
20110421
     
19
DALLAS
TX
75225
1
1
1175818.00
1228000.00
3
20110503
     
20
NEEDHAM
MA
02492
1
1
 
852000.00
3
20110520
     
21
JACKSONVILLE
FL
32225
1
1
 
1190000.00
3
20110801
     
22
LIBERTY HILL
TX
78642
7
2
885000.00
890000.00
3
20110712
     
23
DALLAS
TX
75230
1
1
 
870000.00
3
20110608
     
24
Seattle
WA
98105
1
1
750000.00
750000.00
3
20110714
     
25
ELMHURST
IL
60126
1
1
755000.00
790000.00
3
20110621
     
26
SPRING
TX
77389
7
1
760187.00
764000.00
3
20110720
     
27
ESSEX
MA
01929
1
1
960000.00
960000.00
3
20110803
     
28
BELLAIRE
TX
77401
1
1
 
975500.00
3
20110713
     
29
THE WOODLANDS
TX
77389
7
1
780000.00
790000.00
3
20110715
     
30
EVANSTON
IL
60201
1
1
 
930000.00
3
20110711
     
31
GRANBURY
TX
76048
7
1
849000.00
880000.00
3
20110709
     
32
NICEVILLE
FL
32578
1
1
867249.00
900000.00
3
20110707
     
33
LIBERTYVILLE
IL
60048
1
1
820000.00
930000.00
3
20110610
     
34
DALLAS
TX
75214
1
1
821500.00
850000.00
3
20110627
     
35
ALLEN
TX
75013
7
1
885000.00
925000.00
3
20110715
     
36
SUNNYVALE
TX
75182
7
1
 
845000.00
3
20110519
     
37
FRISCO
TX
75034
7
1
853700.00
875000.00
3
20110314
     
38
LAKE TAPPS
WA
98391
1
1
850000.00
850000.00
3
20110727
     
39
GLENVIEW
IL
60025
1
1
 
1600000.00
3
20110728
     
40
DALLAS
TX
75225
1
1
2250000.00
2375000.00
3
20110511
     
41
POWAY
CA
92064
1
1
1180000.00
1350000.00
3
20110630
     
42
FAIRVIEW
TX
75069
7
1
879000.00
885000.00
3
20110518
     
43
Mercer Island
WA
98040
7
1
1055000.00
1100000.00
3
20110714
     
44
Medina
WA
98039
1
1
 
1430000.00
3
20110613
     
45
CARY
NC
27518
1
1
950000.00
960000.00
3
20110601
     
46
DALLAS
TX
75230
1
1
 
1200000.00
3
20110609
     
47
HOUSTON
TX
77024
7
1
 
1035000.00
3
20110615
     
48
Seattle
WA
98112
1
1
1016000.00
1050000.00
3
20110630
     
49
MAUMELLE
AR
72113
7
1
 
1200000.00
3
20110808
     
50
BRANFORD
CT
06405
1
1
1033000.00
1075000.00
3
20110610
     
51
NAPERVILLE
IL
60540
1
1
1060000.00
1035000.00
3
20110725
     
52
ELLICOTT CITY
MD
21042
7
1
 
1200000.00
3
20110607
     
53
BATON ROUGE
LA
70810
7
1
 
1500000.00
3
20110728
     
54
HOUSTON
TX
77019
7
1
 
1550000.00
3
20110711
     
55
MAPLE GROVE
MN
55311
1
1
 
1091000.00
3
20110721
     
56
Edmonds
WA
98026
1
1
1235000.00
1235000.00
3
20110627
     
57
OLD SAYBROOK
CT
06475
1
1
1275000.00
1600000.00
3
20110624
     
58
KURE BEACH
NC
28449
1
2
1200000.00
1247000.00
3
20110517
     
59
OAK ISLAND
NC
28465
1
2
1550000.00
1594500.00
3
20110714
     
60
HOUSTON
TX
77055
1
1
 
1150000.00
3
20110715
     
61
DALLAS
TX
75287
7
1
1240000.00
1250000.00
3
20110713
     
62
DALLAS
TX
75209
7
1
 
2290000.00
3
20110719
     
63
Seattle
WA
98103
1
1
1195000.00
1195000.00
3
20110613
     
64
FRANKLIN
TN
37069
7
1
1195000.00
1200000.00
3
20110512
     
65
DALLAS
TX
75230
1
1
 
1850000.00
3
20110514
     
66
DALLAS
TX
75229
1
1
 
1255000.00
3
20110719
     
67
MENLO PARK
CA
94025
7
1
1225000.00
1250000.00
3
20110603
     
68
Seattle
WA
98105
1
1
1650000.00
1702000.00
3
20110714
     
69
FORT WORTH
TX
76108
1
1
1245000.00
1280000.00
3
20110513
     
70
LAKE BLUFF
IL
60044
1
1
 
2500000.00
3
20110812
     
71
Bellingham
WA
98229
1
1
1250000.00
1250000.00
3
20110614
     
72
IRVINE
CA
92603
7
1
2498800.00
2500000.00
3
20110801
     
73
AUSTIN
TX
78731
7
1
 
1600000.00
3
20110610
     
74
PARADISE VALLEY
AZ
85253
1
1
1325000.00
1350000.00
3
20110718
     
75
FRISCO
TX
75034
7
1
1420000.00
1425000.00
3
20110714
     
76
DALLAS
TX
75230
1
1
 
2000000.00
3
20110627
     
77
LAGUNA BEACH
CA
92651
1
1
 
2540000.00
3
20110423
     
78
HIGHLAND PARK
TX
75205
1
1
 
1580000.00
3
20110629
     
79
MANHATTAN BEACH
CA
90266
1
1
1701000.00
1825000.00
3
20110801
     
80
DARIEN
CT
06820
1
1
1710000.00
1730000.00
3
20110701
     
81
SAINT CHARLES
IL
60175
1
1
 
2350000.00
3
20110706
     

 
key
Most Recent
Property Valuation
Type
Most Recent
Property Valuation
Date
Most Recent AVM
Model Name
Most Recent AVM
Confidence Score
Original CLTV
Original LTV
Original Pledged
Assets
Mortgage Insurance
Company Name
Mortgage Insurance
Percent
MI: Lender or
Borrower Paid?
Pool Insurance Co.
Name
Pool Insurance Stop
Loss %
1
       
0.523077
0.523077
0
0
0
     
2
       
0.800000
0.800000
0
0
0
     
3
       
0.544643
0.544643
0
0
0
     
4
       
0.800000
0.800000
0
0
0
     
5
       
0.750000
0.527778
0
0
0
     
6
       
0.477000
0.477000
0
0
0
     
7
       
0.359148
0.359148
0
0
0
     
8
       
0.642484
0.642484
0
0
0
     
9
       
0.584884
0.584884
0
0
0
     
10
       
0.800000
0.800000
0
0
0
     
11
       
0.699862
0.699862
0
0
0
     
12
       
0.800000
0.800000
0
0
0
     
13
       
0.750000
0.750000
0
0
0
     
14
       
0.800000
0.800000
0
0
0
     
15
       
0.799985
0.799985
0
0
0
     
16
       
0.666667
0.666667
0
0
0
     
17
       
0.800000
0.800000
0
0
0
     
18
       
0.722581
0.722581
0
0
0
     
19
       
0.484769
0.484769
0
0
0
     
20
       
0.671362
0.671362
0
0
0
     
21
       
0.483151
0.483151
0
0
0
     
22
       
0.650000
0.650000
0
0
0
     
23
       
0.689655
0.689655
0
0
0
     
24
       
0.800000
0.800000
0
0
0
     
25
       
0.800000
0.800000
0
0
0
     
26
       
0.799935
0.799935
0
0
0
     
27
       
0.635417
0.635417
0
0
0
     
28
       
0.635572
0.635572
0
0
0
     
29
       
0.800000
0.800000
0
0
0
     
30
       
0.673118
0.673118
0
0
0
     
31
       
0.765607
0.765607
0
0
0
     
32
       
0.749999
0.749999
0
0
0
     
33
       
0.800000
0.800000
0
0
0
     
34
       
0.800000
0.800000
0
0
0
     
35
       
0.750000
0.750000
0
0
0
     
36
       
0.789349
0.789349
0
0
0
     
37
       
0.799988
0.799988
0
0
0
     
38
       
0.800000
0.800000
0
0
0
     
39
       
0.710656
0.429406
0
0
0
     
40
       
0.311111
0.311111
0
0
0
     
41
       
0.593220
0.593220
0
0
0
     
42
       
0.800000
0.800000
0
0
0
     
43
       
0.700000
0.700000
0
0
0
     
44
       
0.524476
0.524476
0
0
0
     
45
       
0.800000
0.800000
0
0
0
     
46
       
0.666667
0.666667
0
0
0
     
47
       
0.786473
0.786473
0
0
0
     
48
       
0.800000
0.800000
0
0
0
     
49
       
0.685000
0.685000
0
0
0
     
50
       
0.799613
0.799613
0
0
0
     
51
       
0.800000
0.800000
0
0
0
     
52
       
0.699167
0.699167
0
0
0
     
53
       
0.559733
0.559733
0
0
0
     
54
       
0.543161
0.543161
0
0
0
     
55
       
0.779102
0.779102
0
0
0
     
56
       
0.700000
0.700000
0
0
0
     
57
       
0.700000
0.700000
0
0
0
     
58
       
0.750000
0.750000
0
0
0
     
59
       
0.580645
0.580645
0
0
0
     
60
       
0.800000
0.800000
0
0
0
     
61
       
0.750000
0.750000
0
0
0
     
62
       
0.406026
0.406026
0
0
0
     
63
       
0.800000
0.800000
0
0
0
     
64
       
0.800000
0.800000
0
0
0
     
65
       
0.516757
0.516757
0
0
0
     
66
       
0.764143
0.764143
0
0
0
     
67
       
0.800000
0.800000
0
0
0
     
68
       
0.600000
0.600000
0
0
0
     
69
       
0.800000
0.800000
0
0
0
     
70
       
0.560000
0.400000
0
0
0
     
71
       
0.800000
0.800000
0
0
0
     
72
       
0.400192
0.400192
0
0
0
     
73
       
0.638938
0.638938
0
0
0
     
74
       
0.800000
0.800000
0
0
0
     
75
       
0.750000
0.750000
0
0
0
     
76
       
0.550000
0.550000
0
0
0
     
77
       
0.555709
0.437598
0
0
0
     
78
       
0.772658
0.772658
0
0
0
     
79
       
0.750000
0.750000
0
0
0
     
80
       
0.750000
0.750000
0
0
0
     
81
       
0.620426
0.620426
0
0
0
     

 
key
MI Certificate
Number
Updated DTI
(Front-end)
Updated DTI
(Back-end)
Modification
Effective Payment
Date
Total Capitalized
Amount
Total Deferred
Amount
Pre-Modification
Interest (Note) Rate
Pre-Modification P&I
Payment
Pre-Modification
Initial Interest Rate
Change Downward
Cap
Pre-Modification
Subsequent Interest
Rate Cap
Pre-Modification
Next Interest Rate
Change Date
Pre-Modification I/O
Term
1
                       
2
                       
3
                       
4
                       
5
                       
6
                       
7
                       
8
                       
9
                       
10
                       
11
                       
12
                       
13
                       
14
                       
15
                       
16
                       
17
                       
18
                       
19
                       
20
                       
21
                       
22
                       
23
                       
24
                       
25
                       
26
                       
27
                       
28
                       
29
                       
30
                       
31
                       
32
                       
33
                       
34
                       
35
                       
36
                       
37
                       
38
                       
39
                       
40
                       
41
                       
42
                       
43
                       
44
                       
45
                       
46
                       
47
                       
48
                       
49
                       
50
                       
51
                       
52
                       
53
                       
54
                       
55
                       
56
                       
57
                       
58
                       
59
                       
60
                       
61
                       
62
                       
63
                       
64
                       
65
                       
66
                       
67
                       
68
                       
69
                       
70
                       
71
                       
72
                       
73
                       
74
                       
75
                       
76
                       
77
                       
78
                       
79
                       
80
                       
81
                       

 
key
Forgiven Principal
Amount
Forgiven Interest
Amount
Number of
Modifications
Cash To/From Brrw at Closing
Brrw - Yrs at in Industry
CoBrrw - Yrs at in Industry
Junior Mortgage Drawn Amount
Maturity Date
Primary Borrower Wage Income (Salary)
Primary Borrower Wage Income (Bonus)
Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary)
1
       
20
   
20410801
25,000.00
9,583.00
   
2
       
6.1
   
20410601
17,850.00
     
3
       
85
   
20410801
10,081.00
     
4
       
25
   
20410501
15,834.00
     
5
       
13
 
200000
20410901
22,208.00
8,333.00
   
6
       
13
9
 
20260901
28,976.00
   
4,697.00
7
       
20
24
 
20410901
14,862.00
   
10,379.00
8
       
7.1
   
20410801
14,875.00
     
9
       
20
16
 
20410901
4,204.00
   
2,992.00
10
       
25
   
20410901
14,583.00
     
11
       
20
   
20410701
16,667.00
     
12
       
16.5
   
20410801
15,000.00
     
13
       
5
   
20410901
0.00
     
14
       
9
   
20411001
14,024.00
     
15
       
16
7
 
20410801
9,564.00
   
4,932.00
16
       
2.1
18
 
20410801
     
3,905.00
17
       
5.5
   
20410901
17,358.00
     
18
       
19
   
20410501
31,834.00
     
19
       
13
   
20410601
14,522.00
6,483.00
   
20
       
20
13
 
20410701
14,583.00
   
4,208.00
21
       
10
   
20260901
2,125.00
     
22
       
36.5
   
20410801
17,675.00
3,507.00
   
23
       
21
   
20410701
22,216.00
     
24
       
6
12
 
20410901
23,000.00
   
3,250.00
25
       
8
3
 
20410801
13,000.00
   
8,333.00
26
       
18
   
20410901
17,657.00
     
27
       
15
   
20410901
17,500.00
     
28
       
23
   
20410801
20,083.00
     
29
       
20
6
 
20410901
14,584.00
   
7,994.00
30
       
5
   
20410901
15,000.00
9,571.00
   
31
       
3
   
20410801
21,476.00
     
32
       
20
   
20410901
18,607.00
     
33
       
11
5
 
20410701
   
13,034.00
18,749.00
34
       
23.2
   
20410801
18,833.00
24,260.00
   
35
       
14
   
20410801
14,908.00
5,022.00
   
36
       
20
   
20410701
15,875.00
5,361.00
   
37
       
2
5
 
20410501
15,000.00
   
16,467.00
38
       
12
   
20410901
29,167.00
     
39
       
32.1
 
450000
20410901
       
40
       
29
   
20410601
4,410.00
14,605.00
6,820.00
 
41
       
4.4
   
20410801
15,822.00
     
42
       
19
24
 
20410601
       
43
       
17
   
20410901
23,322.00
   
0.00
44
       
22.75
22.75
 
20410801
11,792.00
   
1,271.00
45
       
25
   
20410701
20,833.00
     
46
       
24.5
   
20410701
34,527.00
     
47
       
6
   
20410701
16,667.00
21,388.00
   
48
       
10
   
20410801
18,333.00
     
49
       
8
   
20261001
18,750.00
     
50
       
1.4
   
20410701
21,875.00
     
51
       
10
   
20410901
18,750.00
     
52
       
25
   
20410801
12,000.00
     
53
       
16
   
20410901
       
54
       
32
   
20410801
16,292.00
     
55
       
22
   
20410901
26,265.00
     
56
       
12.5
   
20410801
41,925.00
     
57
       
9
   
20410701
96,744.00
     
58
       
27
   
20410701
19,000.00
     
59
       
7.5
15
 
20410901
14,146.00
   
11,359.00
60
       
7
   
20260901
36,060.00
     
61
       
32
9
 
20410801
17,063.00
   
11,667.00
62
       
30
   
20410901
29,167.00
     
63
       
14.3
1.1
 
20410701
14,583.00
18,125.00
   
64
       
21
   
20410701
29,166.00
     
65
       
13
   
20410701
216,921.00
     
66
       
15
9.2
 
20410901
12,076.00
   
25,320.00
67
       
17
   
20410801
23,000.00
     
68
       
18
   
20410901
31,667.00
     
69
       
24
   
20410601
17,083.00
15,104.00
   
70
       
30
 
400000
20261001
60,000.00
     
71
       
2
   
20410801
44,583.00
     
72
       
25
   
20410901
       
73
       
30
   
20260801
120,000.00
     
74
       
7
7
 
20410901
0.00
 
12,972.00
5,417.00
75
       
16.17
   
20410801
18,750.00
15,595.00
   
76
       
15
   
20410801
29,655.00
     
77
       
21
 
300000
20410601
89,927.00
     
78
       
21
   
20410801
64,156.00
     
79
       
9.1
10
 
20410901
5,833.00
   
10,000.00
80
       
20
   
20410901
20,617.00
12,500.00
   
81
       
10
   
20410901
17,491.00
     

 
key
Co-Borrower Wage Income (Bonus)
Co-Borrower Wage Income (Commission)
Originator Doc Code
RWT Income Verification
RWT Asset Verification
1
   
Full
2 years
2 Months
2
   
Full
2 years
2 Months
3
   
Full
2 years
2 Months
4
   
Full
2 years
2 Months
5
   
Full
2 years
2 Months
6
   
Full
2 years
2 Months
7
   
Full
2 years
2 Months
8
   
Full
2 years
2 Months
9
   
Full
2 years
2 Months
10
   
Full
2 years
2 Months
11
   
Full
2 years
2 Months
12
   
Full
2 years
2 Months
13
   
Full
2 years
2 Months
14
   
Full
2 years
2 Months
15
   
Full
2 years
2 Months
16
   
Full
2 years
2 Months
17
   
Full
2 years
2 Months
18
   
Full
2 years
2 Months
19
   
Full
2 years
2 Months
20
   
Full
2 years
2 Months
21
   
Full
2 years
2 Months
22
   
Full
2 years
2 Months
23
   
Full
2 years
2 Months
24
   
Full
2 years
2 Months
25
   
Full
2 years
2 Months
26
   
Full
2 years
2 Months
27
   
Full
2 years
2 Months
28
   
Full
2 years
2 Months
29
   
Full
2 years
2 Months
30
   
Full
2 years
2 Months
31
   
Full
2 years
2 Months
32
   
Full
2 years
2 Months
33
   
Full
2 years
2 Months
34
   
Full
2 years
1 Month
35
   
Full
2 years
2 Months
36
   
Full
2 years
2 Months
37
   
Full
2 years
2 Months
38
   
Full
2 years
2 Months
39
   
Full
2 years
2 Months
40
   
Full
2 years
2 Months
41
   
Full
2 years
2 Months
42
   
Full
2 years
2 Months
43
   
Full
2 years
2 Months
44
   
Full
2 years
2 Months
45
   
Full
2 years
2 Months
46
   
Full
2 years
1 Month
47
   
Full
2 years
2 Months
48
   
Full
2 years
2 Months
49
   
Full
2 years
2 Months
50
   
Full
2 years
2 Months
51
   
Full
2 years
2 Months
52
   
Full
2 years
2 Months
53
   
Full
2 years
2 Months
54
   
Full
2 years
2 Months
55
   
Full
2 years
2 Months
56
   
Full
2 years
2 Months
57
   
Full
2 years
2 Months
58
   
Full
2 years
2 Months
59
   
Full
2 years
2 Months
60
   
Full
2 years
2 Months
61
   
Full
2 years
2 Months
62
   
Full
2 years
1 Month
63
   
Full
2 years
2 Months
64
   
Full
2 years
2 Months
65
   
Full
2 years
2 Months
66
   
Full
2 years
2 Months
67
   
Full
2 years
2 Months
68
   
Full
2 years
2 Months
69
   
Full
2 years
2 Months
70
   
Full
2 years
2 Months
71
   
Full
2 years
2 Months
72
   
Full
2 years
2 Months
73
   
Full
2 years
2 Months
74
 
10,927.00
Full
2 years
2 Months
75
   
Full
2 years
2 Months
76
   
Full
2 years
2 Months
77
   
Full
2 years
2 Months
78
   
Full
2 years
2 Months
79
   
Full
2 years
2 Months
80
   
Full
2 years
2 Months
81
   
Full
2 years
2 Months

 
 
 

--------------------------------------------------------------------------------

 
 
Loan Number
Redwood Loan Number
DD Loan Number
7116767018
2000000027
600119300
22-462910-1
3000000262
600131437
22-463008-3
3000000283
600132623
22-462990-3
3000000288
600132694
22-464097-5
3000000348
600135657
22-464063-7
3000000385
600137326
22-464627-9
3000000435
600138718
7118457022
2000000343
600145303
22-465060-2
3000000449
600145933
22-467514-6
3000000463
600147089
22-466744-0
3000000466
600147090
22-467563-3
3000000468
600147103
22-464586-7
3000000480
600149571
22-455619-7
841000001
600151591
7119654767
2000000473
600152229
22-468033-6
3000000501
600152540
22-469026-9
3000000508
600153553
22-114222-3
3000000562
600153559
22-469217-4
3000000526
600153743
22-114166-2
856000001
600153745
22-469207-5
3000000529
600153771
22-469378-4
3000000552
600153773
22-114221-5
3000000551
600153865
22-468338-9
3000000531
600154267
22-468554-1
3000000557
600154268
7120359166
2000000504
600254724
22-469668-8
3000000613
600254752
2027601803
1050000663
600254765
2131700638
1050000773
600254766
3006612518
1050000809
600254767
7120816173
2000000641
600255648
2083600913
1050000790
600256922
12-466802-6
868000029
600256932
12-468233-2
868000025
600256933
12-469810-6
868000013
600256934
12-465265-7
868000027
600256935
12-467534-4
868000030
600256936
12-465953-8
868000035
600256937
12-465358-0
868000016
600256938
12-466268-0
868000012
600256939
12-467762-1
868000014
600256940
12-464298-9
868000034
600256941
12-470021-7
868000031
600256944
12-465028-9
868000003
600256945
12-466422-3
868000011
600256946
22-469782-7
3000000651
600257274
22-469969-0
3000000640
600257359
22-469894-0
3000000673
600257361
2027601961
1050000786
600257399
22-470155-3
3000000668
600257430
22-470308-8
3000000718
600257433
22-470334-4
3000000726
600258499
12-463921-7
869000001
600259099
12-465545-2
869000006
600259100
12-466142-7
869000008
600259101
12-467476-8
869000010
600259102
22-470436-7
3000000779
600259171
22-468197-9
3000000795
600259803
22-469869-2
3000000802
600259804
2153601079
1050000781
600259809
20631100115
1050000821
600259810
3006612846
1050000861
600259811
2198600319
1050000888
600259812
7120289157
2000000581
600259820
7120918300
2000000678
600259823
7121082353
2000000806
600259826
7120766279
2000000675
600259890
7120605030
2000000834
600259892
2051601528
1050000892
600259904
2135601691
1050000900
600259905
22-470302-1
3000000720
600259927
22-470038-1
3000000845
600259929
22-470852-5
3000000846
600260164
12-465498-4
882000002
600260170
12-465549-4
882000003
600260171
2073603307
1050000808
600260334
22-470853-3
3000000847
600260364
2001708071
1050000810
600260369
222782
1000000886
600260447
2003602264
1050000836
600261156
2141600122
1050000911
600261158
2073603486
1050000903
600261325
7000603545
1050000940
600261326
2244701095
1050000947
600261327
2001707282
1050000882
600262314
2001707491
1050000893
600262315
7120686444
2000000804
600262678
7121251800
2000000874
600262679
1075123
1300000942
600262686
2198600334
1050000904
600262875
225304
1000000897
600263028
225746
1000000964
600263029
2027602080
1050000941
600263073
5040351321
2000000627
600263174
5040350877
2000000654
600263175
7121006428
2000000817
600263176
7120768283
2000000867
600263180
7121571579
2000000912
600263182
7120681791
2000000956
600263183
2135601557
1050001057
600263184
12-470023-3
3000000851
600263185
12-469559-9
3000000913
600263186
3721600135
1050001011
600263203
12-471694-0
3000000920
600263204
2123700490
1050000924
600263298
2198600346
1050000905
600263314
2088700361
1050000970
600263315
3612601111
1050001001
600263316
2088700451
1050001044
600263317
2027602115
1050001036
600263328
225401
1000000969
600263717
22-114256-1
3000000936
600263718
2027602067
1050000922
600263731
3726600027
1050001026
600264081
2036605744
1050000977
600264901
3624700942
1050001035
600264902
3092605524
1050001070
600264903
226182
1000000926
600264904
7119965072
2000000875
600264906
7121085000
2000000918
600264922
7121754175
2000000958
600264923
2028606980
1050000992
600264924
3627601196
1050001004
600264925
2036605817
1050000967
600264927
3650602060
1050000982
600264928
2001708537
1050000994
600264935
2051601611
1050000986
600264937
3602601382
1050000989
600264938
3006613221
1050001007
600264939
2001708593
1050001058
600264940
223089
1000001043
600265106
1042394
1300000953
600265107
1077215
1300000980
600265108
2168600339
1050001065
600265186
3726600244
1050001169
600265187
1073668
1300000978
600266249
225955
1000001033
600266303
201316
1000001034
600266304
7121666429
2000000968
600266324
7121902899
2000000984
600266325
7121903640
2000000985
600266326
7121723493
2000000990
600266327
7121909985
2000001013
600266328
2204600190
1050000975
600266583
2161601739
1050001101
600266584
12-472676-6
3000001003
600266585
2027602053
1050000944
600266838
1083602358
1050001023
600266839
2253600055
1050001045
600266840
6005600186
1050001249
600266842
2125602741
1050001099
600266843
12-473036-2
3000001030
600266852
12-473037-0
3000001031
600266853
12-470428-4
3000001124
600266854
2238600275
1050000963
600266855
20171100351
1050001040
600266856
2027602127
1050001086
600266857
2238600305
1050001100
600266858
3670600488
1050001111
600266859
6014600293
1050001157
600266860
3707602678
1050001067
600267299
3602601402
1050001098
600267300
2154601123
1050001110
600267301
3726600119
1050001167
600267302
2036605864
1050001019
600267837
2027602116
1050001066
600267838
3726600200
1050001168
600267839
2198600379
1050001194
600267840
12-473133-7
3000001053
600267841
12-473070-1
3000001060
600267842
12-473229-3
3000001062
600267843
12-467840-5
3000001130
600267844
12-469097-0
3000001131
600267845
12-470377-3
3000001132
600267846
12-470769-1
3000001133
600267847
12-470908-5
3000001135
600267849
12-470975-4
3000001136
600267850
12-471292-3
3000001137
600267851
12-471308-7
3000001138
600267852
12-471508-2
3000001139
600267853
12-471662-7
3000001140
600267854
12-471696-5
3000001141
600267855
12-471764-1
3000001142
600267856
12-472005-8
3000001143
600267857
12-472143-7
3000001144
600267858
22-472359-9
3000001146
600267859
2028607129
1050001087
600267873
2273600002
1050001090
600267874
12-472298-9
3000001072
600267912
12-473194-9
3000001073
600267913
12-473134-5
3000001038
600268949
12-473145-1
3000001082
600268951
12-473457-0
3000001097
600268952
2177600280
1050001063
600269262
2154601108
1050001094
600269263
3726600150
1050001128
600269265
3705600434
1050001195
600269267
7120850032
2000000792
600269287
7121668326
2000000993
600269288
7121966142
2000001014
600269289
7121753466
2000001022
600269290
7120524207
2000001096
600269291
7121575273
2000001108
600269292
7121919133
2000001162
600269293
12-472243-5
3000001145
600269294
2097600762
1050001010
600269320
3602601390
1050001079
600269321
2248600040
1050001112
600271908
3006613329
1050001118
600271909
22-473628-6
3000001116
600271910
12-471695-7
3000001348
600271911
12-471420-0
3000001349
600271912
1076716
1300001077
600273390
1076082
1300001181
600273391
1077462
1300001182
600273392
12-473518-9
3000001105
600273415
5050454775
2000000948
600274056
7121336809
2000000983
600274057
7121832930
2000001041
600274058
7122307155
2000001184
600274059
001082241
1300001270
600274213
7122239028
2000001152
600274214
7122256725
2000001183
600274215
7121722271
2000000991
600274216
3052602876
1050001187
600274218
12-473276-4
3000001176
600274219
12-473927-2
3000001177
600274220
3651604471
1050001222
600274999
2046605421
1050001275
600275000
20631100547
1050001307
600275001
6005600286
1050001338
600275002
7121657733
2000001075
600275003
12-474046-0
3000001236
600275005
12-114255-3
3000001677
600275006
12-465477-8
909000126
600275153
12-460880-8
909000134
600275154
12-466127-8
909000135
600275155
2210600429
1050001089
600275166
12-474206-0
3000001243
600275167
12-473983-5
3000001342
600275168
2105600365
1050001571
600275921
7121753607
2000000972
600275922
7122334985
2000001267
600275923
7122451052
2000001515
600275924
3706601428
1050001758
600276858
12-474188-0
3000001238
600276859
7121674803
2000001403
600276860
7122076396
2000001088
600277197
12-473362-2
3000001197
600277199
12-474281-3
3000001214
600277200
12-473732-6
3000001347
600277201
3643602404
1050001155
600277202
001070685
1300001012
600277203
001080934
1300001174
600277204
20321100005
1050001115
600277259
2039604549
1050001189
600277261
12-474234-2
3000001213
600277263
12-474538-6
3000001276
600277264
12-473776-3
3000001289
600277265
12-474536-0
3000001345
600277266
7122331841
2000001190
600277267
7122356434
2000001271
600277268
6014600088
1050001092
600277278
2218601128
1050001227
600277280
2198600438
1050001274
600277281
22-462687-5
814000005
600277282
22-463392-1
814000006
600277283
12-465022-2
868000001
600277284
12-466794-5
868000002
600277285
12-466540-2
868000004
600277286
12-466115-3
868000006
600277287
12-466311-8
868000007
600277288
12-466681-4
868000008
600277289
12-465277-2
868000009
600277290
12-465945-4
868000010
600277291
12-469251-3
868000015
600277292
12-465189-9
868000017
600277293
12-470449-0
868000018
600277294
12-465950-4
868000019
600277295
12-465680-7
868000020
600277296
12-468883-4
868000021
600277297
12-465802-7
868000022
600277298
12-466809-1
868000023
600277299
12-467125-1
868000024
600277300
12-468482-5
868000026
600277301
12-466745-7
868000028
600277302
12-465834-0
868000032
600277303
12-470164-5
868000033
600277304
12-465114-7
869000004
600277306
12-465290-5
869000005
600277307
12-465777-1
869000007
600277308
12-466146-8
869000009
600277309
12-468707-5
869000011
600277310
12-473040-4
3000001016
600277327
12-473069-3
3000001231
600277328
12-474309-2
3000001240
600277329
2030601875
1050001256
600277332
6008684
1650001624
600277333
3052602909
1050001340
600277452
001080213
1300001120
600277619
12-474396-9
3000001248
600277620
12-474615-2
3000001304
600277621
12-474625-1
3000001305
600277622
12-474793-7
3000001326
600277623
12-474356-3
3000001344
600277624
12-474454-6
3000001355
600277625
12-472651-9
3000001160
600277745
12-470920-0
3000001334
600277746
2108600297
1050001284
600278836
6005600235
1050001621
600278838
001081295
1300001221
600278839
001082302
1300001380
600278841
001081489
1300001314
600278842
212044
1000001574
600279167
3602601352
1050001117
600279168
6005600275
1050001253
600279169
12-474927-1
3000001357
600279194
2027602195
1050001777
600279195
2154601170
1050001229
600279196
224051
1000001642
600279199
7120444828
2000001588
600279200
21871100062
1050001254
600279333
3602601464
1050001433
600279335
12-474100-5
3000001346
600279336
12-474767-1
3000001356
600279337
7122405942
2000001299
600279339
2051601642
1050001512
600280458
2001708341
1050001179
600280460
12-473903-3
3000001255
600280494
12-474999-0
3000001367
600280495
6010270
1650001511
600280496
12-473930-6
3000001233
600280931
12-474252-4
3000001239
600280932
12-474783-8
3000001325
600281543
12-474762-2
3000001405
600281544
12-475316-6
3000001507
600281545
22-114276-9
3000001278
600282102
12-475084-0
3000001408
600282103
12-475126-9
3000001454
600282104
21491100132
1050001317
600282789
7122627289
2000001568
600282791
12-475079-0
3000001407
600282792
12-475220-0
3000001455
600282793
12-475255-6
3000001464
600282794
12-475267-1
3000001465
600282795
12-473750-8
3000001418
600282796
001080666
1300001516
600282797
001081407
1300001211
600283120
001085417
1300001580
600283121
12-475097-2
3000001578
600283122
6010180
1650001458
600284125
231027
1000001250
600284520
2058601997
1050001815
600284526
12-472155-1
3000001595
600284527
12-474022-1
3000001235
600284528
12-472777-2
3000002004
600285029
5040436072
2000001351
600285216
7122705481
2000001610
600285217
7122969368
2000001788
600285218
231043
1000001251
600285219
7122780740
2000001611
600285524
7122619625
2000001439
600286773
001078858
1300001283
600286774
12-474638-4
3000001627
600287923
8000383
1650001762
600288023
2045701120
1050001750
600288086
12-475406-5
3000001643
600289593
12-475004-8
3000001655
600289867
22-471347-5
978000001
600295295
22-470986-1
978000002
600295296
22-470751-9
978000003
600295297
22-471274-1
978000005
600295299
22-471474-7
978000009
600295303
22-473895-1
978000012
600295306
22-474402-5
978000014
600295308
22-472531-3
978000017
600295311
22-473538-7
978000018
600295312
22-474143-5
978000024
600295318
22-473670-8
978000027
600295321
22-473623-7
978000030
600295324
22-473889-4
978000031
600295325
22-473945-4
978000033
600295327
22-474353-0
978000034
600295328
22-472722-8
978000035
600295329
22-474077-5
978000036
600295330
22-474750-7
978000037
600295331
22-472504-0
978000039
600295333
22-473084-2
978000040
600295334
22-473598-1
978000042
600295336
22-473019-8
978000043
600295337
22-471526-4
978000046
600295340
22-473594-0
978000047
600295341
22-472802-8
978000048
600295342
22-472513-1
978000049
600295343
22-471784-9
978000050
600295344
22-470404-5
978000051
600295345
22-468312-4
978000053
600295347
22-472911-7
978000054
600295348
22-473860-5
978000055
600295349
22-473556-9
978000058
600295352
22-471999-3
978000059
600295353
22-472313-6
978000061
600295355
22-473141-0
978000063
600295357
22-473230-1
978000065
600295359
22-471634-6
978000082
600295376
503279849
1150001401
Clayton.  No loanid
503294792
1150001498
Clayton.  No loanid
503260869
1150001373
Clayton.  No loanid
503281720
1150001400
Clayton.  No loanid
503266350
1150001395
Clayton.  No loanid
503283192
1150001371
Clayton.  No loanid
503278341
1150001970
Clayton.  No loanid
503275972
1150001597
Clayton.  No loanid
503272061
1150001383
Clayton.  No loanid
503260793
1150001399
Clayton.  No loanid
503273065
1150001384
Clayton.  No loanid
503234706
1150001372
Clayton.  No loanid
503335768
1150001855
Clayton.  No loanid
503280657
1150001417
Clayton.  No loanid
503276011
1150001374
Clayton.  No loanid
503285149
1150001527
Clayton.  No loanid
503278520
1150001375
Clayton.  No loanid
503257737
1150001378
Clayton.  No loanid
503273469
1150001385
Clayton.  No loanid
503273037
1150001556
Clayton.  No loanid
2011000462
1400001469
Clayton.  No loanid
503259752
1150001402
Clayton.  No loanid
2011000933
1400001741
Clayton.  No loanid
503299399
1150001503
Clayton.  No loanid
503273456
1150001387
Clayton.  No loanid
503255085
1150001398
Clayton.  No loanid
503272937
1150001397
Clayton.  No loanid
503251726
1150001694
Clayton.  No loanid
503256518
1150001376
Clayton.  No loanid
503279494
1150001537
Clayton.  No loanid
503279768
1150001632
Clayton.  No loanid
503302762
1150001481
Clayton.  No loanid
503281800
1150001411
Clayton.  No loanid
503253990
1150001517
Clayton.  No loanid
503272246
1150001899
Clayton.  No loanid
503326005
1150001755
Clayton.  No loanid
2011001782
1400001850
Clayton.  No loanid
503339764
1150001888
Clayton.  No loanid
503325948
1150001768
Clayton.  No loanid
503301258
1150001486
Clayton.  No loanid
503254794
1150001681
Clayton.  No loanid

 
 
 

--------------------------------------------------------------------------------

 
 
MERSID
Organization
1002338
First Republic
1000536
Prime Lending
1000938
Select Portfolio Servicing
1000200
PHH
1006404
Wells Fargo
1000104
SunTrust Mortgage, Inc.
1001863
Sterling Savings Bank
1000383
Cenlar FSB
1008498
Flagstar Bank, F.S.B.
1000522
Franklin American Mortgage
1000312
Wintrust Mortgage A Division of Barrington Bank & Trust Co
1003970
GuardHill Financial Corp.
1008808
Cole Taylor Bank

 
 
ASF RMBS DISCLOSURE PACKAGE
 
Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 
 
 

--------------------------------------------------------------------------------

 
APPENDIX A
 
MODIFICATIONS TO THE FLOW SALE AND SERVICING AGREEMENT
 
1.           The definition of “Business Day” in Section 1 of the Agreement is
hereby deleted in its entirety and replaced with the following:
 
“Business Day:  Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the State of New York, the State of Utah or the State of California,
or the State of Maryland or the State of Minnesota, or (iii) a day on which
banks in the State of New York, the State of Utah or the State of California, or
the State of Maryland or the State of Minnesota are authorized or obligated by
law or executive order to be closed.”


 
2.
The definition of “Assumed Principal Balance” is hereby revised to read as
follows:

 
“Assumed Principal Balance:  As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus (ii) all amounts previously distributed to
the Owner with respect to the Mortgage Loan pursuant to Subsection 11.15 and
representing (a) payments or other recoveries of principal or (b) advances of
scheduled principal payments made pursuant to Subsection 11.17.”
 
 
3.
The definition of “Closing Date” is hereby revised to read as follows:

 
“Closing Date:  January 27, 2012, except with respect to the first paragraph of
Section 3 and the Bill of Sale and Servicer Acknowledgement(s).”
 
4.           The definition of “Cut-off Date” is hereby revised to read as
follows:
 
“Cut-off Date:  January 1, 2012, except with respect to the first paragraph of
Section 3 and the Bill of Sale and Servicer Acknowledgement(s).”
 
 
5.
The definition of “First Remittance Date” is hereby revised to read as follows:

 
 
“First Remittance Date:  February 25, 2012.”

 
6.           Each of the following definitions is hereby inserted in Section 1
of the Agreement in its appropriate alphabetical order:


 
A-1

--------------------------------------------------------------------------------

 
 
“Controlling Holder:  At any time, the holder of the majority of the class
principal amount of the most subordinate class of certificates issued pursuant
to the Pooling Agreement or, if the class principal amount of the most
subordinate class of certificates issued pursuant to the Pooling Agreement is
zero, the holder of the majority of the class principal amount of the second
most subordinate class of certificates issued pursuant to the Pooling
Agreement.  If the class principal amount of the second most subordinate class
of certificates issued pursuant to the Pooling Agreement is zero, then no entity
will have any rights as a Controlling Holder.”
 
“Full Prepayment:  Any payment of the entire principal balance of a Mortgage
Loan that is received in advance of its scheduled Due Date and is not
accompanied by an amount of interest representing scheduled interest due on any
date or dates in any month or months subsequent to the month of prepayment.”
 
“Partial Prepayment:  Any payment of principal on a Mortgage Loan, other than a
Full Prepayment, which is received in advance of its scheduled Due Date and is
not accompanied by an amount of interest representing scheduled interest due on
any date or dates in any month or months subsequent to the month of prepayment.”
 
“P&I Advance: As defined in Section 11.17.”
 
“Prepayment Interest Shortfall: As to any Remittance Date and any Mortgage Loan,
(a) if such Mortgage Loan was the subject of a Full Prepayment during the
related Principal Prepayment Period, the excess of one month’s interest
(adjusted to the Mortgage Loan Remittance Rate) on the Assumed Principal Balance
of such Mortgage Loan outstanding immediately prior to such prepayment, over the
amount of interest (adjusted to the Mortgage Loan Remittance Rate) actually paid
by the Mortgagor in respect of such Principal Prepayment Period, and (b) if such
Mortgage Loan was the subject of a Partial Prepayment during the related
Principal Prepayment Period, an amount equal to the excess of one month’s
interest at the Mortgage Loan Remittance Rate on the amount of such Partial
Prepayment, over the amount of interest actually paid by the Mortgagor in
respect of such Partial Prepayment during such Principal Prepayment Period.
 
“Principal Prepayment Period: As to any Remittance Date, the calendar month
preceding the calendar month in which such Remittance Date occurs.
 
7.
 
(i)           Subsection 11.01, fifth paragraph is revised to read as follows:


 
A-2

--------------------------------------------------------------------------------

 


“Consistent with the terms of this Agreement, and subject to the REMIC
Provisions if the Mortgage Loans have been transferred to a REMIC, the Servicer
may waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor; provided, however, that (unless the Mortgagor is in
default with respect to the Mortgage Loan, or such default is, in the judgment
of the Servicer, imminent, and the modification is in accordance with the
previously agreed-upon customary procedures of the Servicer, which may change
from time to time, or industry-accepted programs, and the Servicer has
previously notified the Owner of such modification) the Servicer shall not enter
into any payment plan or agreement to modify payments with a Mortgagor lasting
more than twelve (12) months or permit any modification with respect to any
Mortgage Loan that would change the Mortgage Interest Rate, the Lifetime Rate
Cap (if applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap
(if applicable) or the Gross Margin (if applicable), agree to the capitalization
of arrearages, including interest, fees or expenses owed under the Mortgage
Loan, make any future advances or extend the final maturity date with respect to
such Mortgage Loan, or accept substitute or additional collateral or release any
collateral for such Mortgage Loan.  Additionally, the Servicer shall not accept
any deed-in-lieu of, short pay-off, or sell any property, in which the sale
proceeds are less than the unpaid principal balance of the related Mortgage Loan
without previously notifying the Owner and providing the Owner with
justification for such action.   Further, unless the related Mortgage Loan is in
default or such default is, in the judgment of the Servicer, imminent, the
Servicer shall not defer or forgive the payment of any principal or interest or
change the outstanding principal amount (except to reflect actual payments of
principal) without previously notifying the Owner and providing the Owner with
justification for such action.  Any capitalization of arrearages of interest,
fees and expenses in excess of 10% of the outstanding unpaid principal balance
of the related Mortgage Loan immediately prior to the capitalization shall be
made only after the Servicer has notified the Owner and provided the Owner with
justification for the capitalization.   Without limiting the generality of the
foregoing, the Servicer in its own name or acting through subservicers or agents
is hereby authorized and empowered by the Owner when the Servicer believes it
appropriate and reasonable in its best judgment, to execute and deliver, on
behalf of itself or the Owner, all instruments of satisfaction or cancellation,
or of partial or full release and discharge, and all other comparable
instruments, with respect to the Mortgage Loans and the Mortgaged Properties and
to institute foreclosure proceedings or obtain a deed-in-lieu of foreclosure so
as to convert the ownership of such properties, and to hold or cause to be held
title to such properties, on behalf of the Owner pursuant to the provisions of
Subsection 11.13.  Notwithstanding anything to the contrary in the this
Agreement, the Servicer shall not make or permit any modification, waiver or
amendment of any term of a Mortgage Loan that could cause any REMIC holding such
Mortgage Loan to fail to qualify as a REMIC or result in the imposition of any
tax under Section 860F(a) or 860G(d) of the Code on any REMIC holding such
Mortgage Loan.”


 
A-3

--------------------------------------------------------------------------------

 


(ii)          Subsection 11.01, eighth paragraph is revised to read as follows:


Notwithstanding anything to the contrary contained herein, in connection with a
foreclosure or acceptance of a deed in lieu of foreclosure, in the event the
Servicer believes that a Mortgaged Property is contaminated by hazardous or
toxic substances or wastes, or if the Owner otherwise requests an environmental
inspection or review of such Mortgaged Property, such an inspection or review is
to be conducted by a qualified inspector at the Owner’s expense.  Upon
completion of the inspection, the Servicer shall promptly provide the Owner with
a written report of the environmental inspection.  In the event (i) the
environmental inspection report indicates that the Mortgaged Property is
contaminated by hazardous or toxic substances or wastes and (ii) the Owner
provides written approval for the Servicer to proceed with foreclosure or
acceptance of a deed in lieu of foreclosure, the Servicer shall be reimbursed
for all reasonable costs associated with such foreclosure or acceptance of a
deed in lieu of foreclosure and any related environmental clean up costs, as
applicable, from the related Liquidation Proceeds, or if the Liquidation
Proceeds are insufficient fully to reimburse the Servicer, the Servicer shall be
entitled to be reimbursed from amounts in the Custodial Account pursuant to
Subsection 11.05 hereof.  In the event the Owner directs the Servicer not to
proceed with foreclosure or acceptance of a deed in lieu of foreclosure, the
Servicer shall be reimbursed for all Servicing Advances made with respect to the
related Mortgaged Property from the Custodial Account pursuant to Subsection
11.05 hereof.


8.           Subsection 11.04, first sentence of the first paragraph is revised
to read as follows:
 
“The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Collection Accounts
(collectively, the “Collection Account”), titled “U.S. Bank National
Association, in trust for the holders of Sequoia Mortgage Trust 2012-1 Mortgage
Pass-Through Certificates.”


9.           Subsection 11.04, subclause (f) of the second paragraph is revised
to read as follows:


“(f)        any amount required to be deposited in the Custodial Account
pursuant to Subsections 11.15, 11.17 and 11.19.”


 
A-4

--------------------------------------------------------------------------------

 


10.         The following new subclause (j) is added immediately following
subclause (i) thereof in Subsection 11.04:


“(j)         with respect to each Full Prepayment and each Partial Prepayment,
an amount (to be paid by the Servicer out of its own funds) equal to the
Prepayment Interest Shortfall; provided, however, that the Servicer’s aggregate
obligations under this paragraph for any month shall be limited to the total
amount of Servicing Fees actually received with respect to the Mortgage Loans by
the Servicer during such month.”
 
11.         Notwithstanding anything to the contrary in the Flow Sale and
Servicing Agreement, any Custodial Accounts established by the Servicer pursuant
to Subsection 11.04 of the Flow Sale and Servicing Agreement shall qualify as
Eligible Accounts as defined in the Pooling and Servicing Agreement.


12.          Subsection 11.05 is revised to read as follows:
 
“The Servicer shall, from time to time, withdraw funds from the Custodial
Account for the following purposes:
 
(a)         to make payments to the Owner in the amounts and in the manner
provided for in Subsection 11.15;
 
(b)         to reimburse itself for P&I Advances, the Servicer’s right to
reimburse itself pursuant to this subclause (b) with respect to any Mortgage
Loan being limited to related Liquidation Proceeds, Condemnation Proceeds,
Insurance Proceeds and such other amounts as may be collected by the Servicer
from the related Mortgagor or otherwise relating to the Mortgage Loan, it being
understood that, in the case of any such reimbursement, the Servicer’s right
thereto shall be prior to the rights of the Owner with respect to such Mortgage
Loan;
 
(c)         to reimburse itself for any unpaid Servicing Fees and for
unreimbursed Servicing Advances, the Servicer’s right to reimburse itself for
such unreimbursed Servicing Advances pursuant to this subclause (c) with respect
to any Mortgage Loan being limited to related Liquidation Proceeds, Condemnation
Proceeds, Insurance Proceeds and such other amounts as may be collected by the
Servicer from the related Mortgagor or otherwise relating to the Mortgage Loan,
it being understood that, in the case of any such reimbursement, the Servicer’s
right thereto shall be prior to the rights of the Owner unless the Servicer is
required to pay the Prepayment Interest Shortfall pursuant to Subsection 11.15,
in which case the Servicer’s right to such reimbursement shall be subsequent to
the payment to the Owner of such shortfall;
 
(d)         to reimburse itself for unreimbursed Servicing Advances and for
unreimbursed P&I Advances, to the extent that such amounts are nonrecoverable
(as certified by the Servicer to the Owner in an Officer’s Certificate) by the
Servicer pursuant to subclause (b) or (c) above;


 
A-5

--------------------------------------------------------------------------------

 


(e)         to reimburse itself for P&I Advances and Servicing Advances that
were added to the outstanding principal balance of a Mortgage Loan in connection
with a modification of such Mortgage Loan to capitalize arrearages;
 
(f)         to reimburse itself for expenses incurred by and reimbursable to it
pursuant to Subsection 12.01;
 
(g)        to withdraw amounts to make P&I Advances in accordance with
Subsection 11.17;
 
(h)        to pay to itself any interest earned or any investment earnings on
funds deposited in the Custodial Account, net of any losses on such investments;
 
(i)         to withdraw any amounts inadvertently deposited in the Custodial
Account; and
 
(j)         to clear and terminate the Custodial Account upon the termination of
this Agreement.
 
Upon request, the Servicer will provide the Owner with copies of reasonably
acceptable invoices or other documentation relating to Servicing Advances that
have been reimbursed from the Custodial Account.


13.         (a)           Subsection 11.13 is revised by deleting the first
sentence and replacing it in its entirety with the following:


“Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the trust created by the
Pooling and Servicing Agreement, where permitted by applicable law or regulation
and consistent with Customary Servicing Procedures, and otherwise, in the name
of the trustee of the Trust or its nominee.”


(b)           Subsection 11.13 is further revised to add the following
paragraphs at the end of the section:


 
A-6

--------------------------------------------------------------------------------

 


“The REO Property must be sold within three years following the end of the
calendar year of the date of acquisition if a REMIC election has been made with
respect to the arrangement under which the Mortgage Loans and REO Property are
held, unless (i) the Owner shall have been supplied with an Opinion of Counsel
(at the Servicer’s expense) to the effect that the holding by the related trust
of such Mortgaged Property subsequent to such three-year period (and specifying
the period beyond such three-year period for which the Mortgaged Property may be
held) will not result in the imposition of taxes on “prohibited transactions” of
the related trust as defined in Section 860F of the Code, or cause the related
REMIC to fail to qualify as a REMIC, in which case the related trust may
continue to hold such Mortgaged Property (subject to any conditions contained in
such Opinion of Counsel), or (ii) the Owner (at the Servicer’s expense) or the
Servicer shall have applied for, prior to the expiration of such three-year
period, an extension of such three-year period in the manner contemplated by
Section 856(e)(3) of the Code, in which case the three-year period shall be
extended by the applicable period.  If a period longer than three years is
permitted under the foregoing sentence and is necessary to sell any REO
Property, the Servicer shall report monthly to the Owner as to progress being
made in selling such REO Property.


Notwithstanding any other provision of this Agreement, if a REMIC election has
been made, no Mortgaged Property held by a REMIC shall be rented (or allowed to
continue to be rented) or otherwise used for the production of income by or on
behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgaged Property to fail to qualify at any time as
“foreclosure property” within the meaning of Section 860G(a)(8) of the Code,
(ii) subject the related trust to the imposition of any federal or state income
taxes on “net income from foreclosure property” with respect to such Mortgaged
Property within the meaning of Section 860G(c) of the Code, or (iii) cause the
sale of such Mortgaged Property to result in the receipt by the related trust of
any income from non-permitted assets as described in Section 860F(a) (2)(B) of
the Code, unless the Servicer has agreed to indemnify and hold harmless the
related trust with respect to the imposition of any such taxes.”
 
14.         Subsection 11.15, first paragraph is revised to read as follows:
 
“On each Remittance Date the Servicer shall remit by wire transfer of
immediately available funds to the account designated in writing by the Owner of
record on the preceding Record Date (a) all amounts credited to the Custodial
Account at the close of business on the related Determination Date, net of
charges against or withdrawals from the Custodial Account pursuant to
Subsection 11.05(b) through (h), plus (b) all amounts, if any, which the
Servicer is obligated to distribute pursuant to Subsection 11.17, minus (c) any
amounts attributable to Principal Prepayments received after the end of the
calendar month preceding the month in which the Remittance Date occurs, minus
(d) any amounts attributable to Monthly Payments collected but due on a Due Date
or Due Dates subsequent to the first day of the month in which the Remittance
Date occurs.


 
A-7

--------------------------------------------------------------------------------

 


Not later than each Remittance Date, the Servicer shall from its own funds
deposit in the Custodial Account an amount equal to the aggregate Prepayment
Interest Shortfall due to either Partial Prepayment or Full Prepayment, if any,
existing in respect of the related Principal Prepayment Period.”


15.         Subsection 11.16, first sentence of the first paragraph is revised
to read as follows:


“Not later than the tenth (10th) day of each month, the Servicer shall forward
to the Owner in an electronic format statements, in substantially the same forms
as, and providing the information described in, Exhibit 3 hereto; or as
otherwise mutually agreed to by Servicer and the Master Servicer.”


16.         Subsection 11.17 is revised to read as follows:


“Subsection 11.17          Advances by the Servicer.


On the Business Day immediately preceding each related Remittance Date, the
Servicer shall either (a) deposit in the Custodial Account from its own funds an
amount equal to the aggregate amount of all Monthly Payments (with interest
adjusted to the Mortgage Loan Remittance Rate) which were due on the Mortgage
Loans during the applicable Due Period and which were delinquent at the close of
business on the immediately preceding Determination Date (each such advance, a
“P&I Advance”), (b) cause to be made an appropriate entry in the records of the
Custodial Account that amounts held for future distribution have been, as
permitted by this Subsection 11.17, used by the Servicer in discharge of any
such P&I Advance or (c) make P&I Advances in the form of any combination of (a)
or (b) aggregating the total amount of advances to be made.  Any amounts held
for future distribution and so used shall be replaced by the Servicer by deposit
in the Custodial Account on or before any future Remittance Date if funds in the
Custodial Account on such Remittance Date shall be less than payments to the
Owner required to be made on such Remittance Date.  The Servicer’s obligation to
make P&I Advances as to any Mortgage Loan will continue through the last Monthly
Payment due prior to the payment in full of a Mortgage Loan, or through the last
related Remittance Date prior to the Remittance Date for the distribution of all
other payments or recoveries (including proceeds under any title, hazard or
other insurance policy, or condemnation awards) with respect to a Mortgage Loan;
provided, however, that such obligation shall cease if the Servicer, in its good
faith judgment, determines that such P&I Advances would not be recoverable
pursuant to Subsection 11.05(d).  The determination by the Servicer that a P&I
Advance, if made, would be nonrecoverable, shall be evidenced by an Officer’s
Certificate of the Servicer, delivered to the Owner, which details the reasons
for such determination.  The Servicer shall not have any obligation to advance
amounts in respect of shortfalls relating to the Servicemembers Civil Relief Act
and similar state and local laws.


 
A-8

--------------------------------------------------------------------------------

 


17.         The Flow Sale and Servicing Agreement is modified by adding a new
Subsection 11.25 which reads as follows:


“Subsection 11.25 Compliance with REMIC Provisions.


If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contribution” to a REMIC set forth in Section 860G(d) of
the Code unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such actions) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.”


18.         The Flow Sale and Servicing Agreement is modified by replacing
Subsection 12.04 with the following:


“Subsection 12.04          Servicer Not to Resign.


The Servicer shall not assign this Agreement or resign from the obligations and
duties hereby imposed on it except by mutual consent of the Servicer and the
Owner or upon the determination that the Servicer’s duties hereunder are no
longer permissible under applicable law and such incapacity cannot be cured by
the Servicer.  No such resignation of or assignment by the Servicer shall become
effective until a successor has assumed the Servicer’s responsibilities and
obligations hereunder in accordance with Subsection 14.02.”


19.         Section 13.03 of the Flow Sale and Servicing Agreement is deleted in
its entirety.


20.         The first sentence of Subsection 12.01(d) is revised to read as
follows:


The Servicer shall promptly notify the Owner and the Servicing Rights Purchaser
if a claim is made by a third party with respect to this Agreement or the
Mortgage Loans, and the Servicer shall assume (with the written consent of the
Owner) the defense of any such claim and pay all expenses in connection
therewith, including counsel fees.


 
A-9

--------------------------------------------------------------------------------

 
 